Exhibit 10.1
EXECUTION VERSION


 
 
 
 
 
 
 
 
 
 

SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT
dated as of December 19, 2017
among
SPX CORPORATION,
THE SUBSIDIARY GUARANTORS PARTY HERETO,
DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,
as Foreign Trade Facility Agent,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
THE LENDERS PARTY HERETO
________________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,
DEUTSCHE BANK SECURITIES INC.,
THE BANK OF NOVA SCOTIA,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
COMPASS BANK,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
FIFTH THIRD BANK,
JPMORGAN CHASE BANK, N.A.,
SUMITOMO MITSUI BANKING CORPORATION,
SUNTRUST ROBINSON HUMPHREY, INC.
and
TD BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT dated as of December 19, 2017 (this “Amendment”) is entered
into among SPX Corporation, a Delaware corporation (the “Parent Borrower”), the
Subsidiary Guarantors party hereto, the Lenders party hereto, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, and Bank of
America, N.A., as Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below), as amended by this Amendment.
RECITALS
WHEREAS, the Parent Borrower, the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, and Bank of
America, N.A., as Administrative Agent, entered into that certain Credit
Agreement dated as of September 1, 2015 (as amended by that certain First
Amendment to Credit Agreement, dated as of March 20, 2017, as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, the Parent Borrower and the Subsidiary Guarantors party thereto from
time to time entered into that certain Guarantee and Collateral Agreement dated
as of September 24, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”); and
WHEREAS, the parties hereto agree to amend the Credit Agreement and the
Guarantee and Collateral Agreement, in each case as set forth below.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.    Amendments to the Credit Agreement. The Credit Agreement is hereby amended
as follows:
(a)    In Section 1.1 of the Credit Agreement,
(i)    a proviso is added to the end of the first sentence of the definition of
“Alternate Base Rate” to read as follows:
; provided that if the Alternate Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.
(ii)    the second sentence in the definition of “Applicable Percentage” is
amended and restated in its entirety to read as follows:
The Applicable Percentage of each Lender party to this Agreement as of the
Second Amendment Effective Date is set forth opposite the name of such Lender on
Schedule 1.1A. The initial Applicable Percentage of each Lender that becomes a
party to this Agreement after the Second Amendment Effective Date shall be set
forth in the Assignment and Assumption or other agreement pursuant to which such
Lender becomes a party hereto.





--------------------------------------------------------------------------------




(iii)    the definition of “Applicable Rate” is amended and restated in its
entirety to read as follows:
“Applicable Rate”: (a) with respect to any Loans (other than Incremental Term
Loans), Domestic Revolving Commitment Fees, Global Revolving Commitment Fees,
Financial Letter of Credit Fees, Non-Financial Letter of Credit Fees,
Participation FCI Fees and Participation FCI Commitment Fees for any day, the
applicable rate per annum set forth below (based upon the Consolidated Leverage
Ratio) opposite the applicable Pricing Tier then in effect:
Pricing Tier
 
Consolidated
Leverage Ratio
 
Domestic Revolving
Commitment Fee
 
Global Revolving
Commitment Fee
 
Financial Letter of Credit Fee
 
Participation FCI Commitment Fee and Bilateral FCI Commitment Fee
 
Participation FCI Fee, Bilateral FCI Fee and Non-Financial Letter of Credit Fee
 
Eurocurrency Loans
 
ABR Loans
1
 
< 1.50 to 1.0
 
0.250
%
 
0.250
%
 
1.375
%
 
0.250
%
 
0.800
%
 
1.375
%
 
0.375
%
2
 
> 1.50 to 1.0 but
< 2.25 to 1.0
 
0.275
%
 
0.275
%
 
1.500
%
 
0.275
%
 
0.875
%
 
1.500
%
 
0.500
%
3
 
> 2.25 to 1.0 but
< 3.00 to 1.0
 
0.300
%
 
0.300
%
 
1.750
%
 
0.300
%
 
1.000
%
 
1.750
%
 
0.750
%
4
 
> 3.00 to 1.0
 
0.350
%
 
0.350
%
 
2.000
%
 
0.350
%
 
1.250
%
 
2.000
%
 
1.000
%

(b)    for any Incremental Term Loans, such per annum rates as shall be agreed
to by the Parent Borrower and the applicable Incremental Term Lenders as shown
in the applicable Incremental Facility Activation Notice; and
(c)    for Bilateral FCIs and Bilateral Joint Signature FCIs for any day, the
applicable rate per annum set forth above (based upon the Consolidated Leverage
Ratio) opposite the applicable Pricing Tier then in effect (or such other rate
as may be agreed in writing from time to time between the Parent Borrower and
the applicable Bilateral FCI Issuing Lender).
For purposes of the foregoing, any change in the Applicable Rate resulting from
a change in the Consolidated Leverage Ratio shall be effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 5.1(c); provided that (i) Pricing Tier 4 shall
apply at any time that an Event of Default has occurred and is continuing or
(ii) at the option of the Administrative Agent or at the request of the Required
Lenders, if a Compliance Certificate is not delivered when due in accordance
with Section 5.1(c), Pricing Tier 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 5.1(c), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Second Amendment


3



--------------------------------------------------------------------------------




Effective Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 5.1(c)
for the fiscal quarter ending December 31, 2017 shall be determined based upon
Pricing Tier 3. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.15(f).
(iv)    the definition of “Bilateral FCI Issuing Commitment” is amended and
restated in its entirety to read as follows:
“Bilateral FCI Issuing Commitment”: with respect to each Bilateral FCI Issuing
Lender, the commitment of such Bilateral FCI Issuing Lender to issue Bilateral
FCIs, as such commitment may be changed from time to time pursuant to this
Agreement. The Bilateral FCI Issuing Commitment of each Bilateral FCI Issuing
Lender party to this Agreement on the Second Amendment Effective Date is set
forth opposite the name of such Bilateral FCI Issuing Lender on Schedule 1.1A.
The initial Bilateral FCI Issuing Commitment of each Bilateral FCI Issuing
Lender that becomes a party to this Agreement after the Second Amendment
Effective Date shall be set forth in the Assignment and Assumption or other
agreement pursuant to which such Bilateral FCI Issuing Lender becomes a party
hereto. The aggregate principal amount of the Bilateral FCI Issuing Commitments
as of the Second Amendment Effective Date is FIFTY-FIVE MILLION DOLLARS
($55,000,000).
(v)    the definition of “Bilateral FCI Issuing Lender” is amended and restated
in its entirety to read as follows:
“Bilateral FCI Issuing Lender”: (a) a Lender with a Bilateral FCI Issuing
Commitment or with FCI Issuing Lender Exposure related to Bilateral FCIs, (b) a
Person whose Bilateral FCI Issuing Commitment was terminated pursuant to the
terms of Section 2.6(b)(i) but that has issued prior to such termination any
Bilateral FCI pursuant to Section 2.6 that continues to remain outstanding
following such termination (for which it has not received a Counter-Guarantee or
in respect of which the Parent Borrower or other relevant Borrower has not
provided Cash Cover (or other credit support) in accordance with Section
2.6(p)(viii), in each case as credit support for such Bilateral FCI, provided
that if it has received such a Counter-Guarantee or such Cash Cover (or other
credit support) has been provided, it shall continue to have the rights and
obligations of a Bilateral FCI Issuing Lender to the extent provided in Section
2.6(b)(i)), and (c) with respect to the Existing FCIs, a Lender designated as
the issuer of an Existing FCI that is a Bilateral FCI.
(vi)    the definition of “Consolidated EBITDA” is amended and restated in its
entirety to read as follows:
“Consolidated EBITDA”: for any period, Consolidated Net Income for such period,
plus (a) without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period (except with respect
to clauses (a)(xiii) and (a)(xvii) below), the sum of (i) income tax expense,
(ii) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other premiums, fees and charges
associated with Indebtedness or any Qualified Receivables Transaction, whether
in connection with the Incurrence, prepayment, redemption, termination or
wind-down thereof or otherwise associated with Indebtedness or any Qualified
Receivables


4



--------------------------------------------------------------------------------




Transaction (including the Loans and net costs under Hedging Agreements), (iii)
depreciation and amortization expense, (iv) amortization or write-off of
intangibles (including goodwill) and organization costs, (v) any extraordinary
or non-recurring non-cash expenses or non-cash losses; provided that in the
event that the Parent Borrower or any of its Restricted Subsidiaries makes any
cash payment in respect of any such extraordinary or non-recurring non-cash
expense, such cash payment shall be deducted from Consolidated EBITDA in the
period in which such cash payment is made, (vi) losses on Dispositions of assets
outside of the ordinary course of business, (vii) extraordinary or non-recurring
cash charges resulting from restructuring, severance, plant-closings,
integration and other non-recurring events; provided that the aggregate amount
added back to Consolidated EBITDA pursuant to this clause (a)(vii) for any
fiscal year shall not exceed (A) $30,000,000, plus (B) the unused amount of
permitted add-backs pursuant to this clause (a)(vii) for the immediately
preceding fiscal year (it being understood and agreed that the unused amount of
permitted add-backs pursuant to this clause (a)(vii) for any fiscal year may
only be used in the immediately succeeding fiscal year and not in any subsequent
fiscal year), (viii) non-cash compensation expenses and related charges,
including non-cash expenses or charges arising from the contribution, sale or
other use of stock or stock appreciation or tracking rights, the granting of
stock options, the granting of stock appreciation or tracking rights, the
granting of restricted stock or restricted stock units and arrangements similar
to any of the foregoing (including any repricing, amendment, modification,
substitution or change of any such stock, stock option, stock appreciation or
tracking rights, restricted stock or restricted stock units or similar
arrangements), (ix) any loss recorded in connection with the designation of a
discontinued operation (exclusive of its operating loss), (x) any loss realized
upon the sale or other disposition of any Capital Stock of any Person, (xi) any
increase in the cost of sales or other write-offs or other increased costs
resulting from purchase accounting in relation to any acquisitions net of taxes,
(xii) any expense attributable to pension plans and/or post-retirement medical
plans to the extent such expense exceeds service cost and amortization of prior
service costs /credits attributable to pension plans and/or post-retirement
medical plans, (xiii) the aggregate amount of Net Proceeds of liability,
casualty or business interruption insurance received by the Parent Borrower or
any Restricted Subsidiary during such period, (xiv) director’s fees and
reimbursements of reasonable out-of-pocket expenses in connection with attending
board of director meetings or other actions for the benefit of the Parent
Borrower and its Subsidiaries in an aggregate amount not to exceed $3,000,000 in
any four fiscal quarter period, (xv) any non-cash asbestos accrual expenses or
losses; provided that in the event that the Parent Borrower or any of its
Restricted Subsidiaries makes any cash payment in respect of any such non-cash
expense or loss, such cash payment shall be deducted from Consolidated EBITDA in
the period in which such cash payment is made, (xvi) reasonable fees, costs and
expenses of the Parent Borrower or any of its Restricted Subsidiaries incurred
during such period in connection with any Permitted Acquisition or any
Disposition permitted pursuant to Section 6.6 (in each case, whether or not
consummated); provided that, upon request of the Administrative Agent, the
Parent Borrower shall provide reasonably detailed evidence of the amount of any
such reasonable fees, costs and expenses added-back pursuant to this clause
(a)(xvi) for any period, and (xvii) the amount of net cost savings relating to a
Permitted Acquisition which are projected by the Parent Borrower in good faith
to be realized within eighteen (18) months after the date of such Permitted
Acquisition as a result of actions taken during such period and synergies
relating to a Permitted Acquisition which are projected by the Parent Borrower
in good faith to be realized within eighteen (18) months after the date of such
Permitted Acquisition as a result of actions taken during such period, in each
case, net of the amount


5



--------------------------------------------------------------------------------




of actual benefits realized during such period that are otherwise included in
the calculation of Consolidated EBITDA from such actions; provided that (A) such
net cost savings and synergies are reasonably identifiable and factually
supportable, and (B) the aggregate amount added to Consolidated EBITDA pursuant
to this clause (a)(xvii) for any period shall not exceed 7.5% of Consolidated
EBITDA (calculated without giving effect to the amounts added to Consolidated
EBITDA permitted pursuant to this clause (a)(xvii)), minus, (b) without
duplication, to the extent included in the statement of such Consolidated Net
Income for such period, (i) any extraordinary or non-recurring non-cash income
or non-cash gains, (ii) gains on Dispositions of assets outside of the ordinary
course of business, (iii) any gain recorded in connection with the designation
of a discontinued operation (exclusive of its operating income), (iv) any gain
realized upon the sale or other disposition of any Capital Stock of any Person,
(v) any income attributable to pension plans and/or post-retirement medical
plans to the extent such income exceeds service cost and amortization of prior
service costs/credits attributable to pension plans and/or post-retirement
medical plans, and (vi) any non-cash asbestos accrual income or gains.
For the purposes of determining Consolidated EBITDA for any period, the
cumulative effect of any change in accounting principles (effected either
through cumulative effect adjustment or a retroactive application) shall be
excluded. For the purposes of determining Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio or the Consolidated Interest
Coverage Ratio, if during such Reference Period (or, in the case of pro forma
calculations, during the period from the last day of such Reference Period to
and including the date as of which such calculation is made) the Parent Borrower
or any Restricted Subsidiary shall have made a Material Disposition or Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Disposition or
Material Acquisition occurred on the first day of such Reference Period (with
the Reference Period for the purposes of pro forma calculations being the most
recent period of four consecutive fiscal quarters for which the relevant
financial information is available), without giving effect (unless permitted for
pro forma financial statements prepared in accordance with Regulation S-X) to
cost savings. As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that (a)
constitutes all or substantially all of the assets of a business, unit or
division of a Person or constitutes all or substantially all of the common stock
(or equivalent) of a Person and (b) involves Consideration in excess of
$5,000,000; and “Material Disposition” means (i) the Balcke Dürr Disposition,
and (ii) any other Disposition of property or series of related Dispositions of
property that (A) involves all or substantially all of the assets of a business,
unit or division of a Person or constitutes all or substantially all of the
common stock (or equivalent) of a Restricted Subsidiary and (B) yields gross
proceeds to the Parent Borrower or any of its Restricted Subsidiaries in excess
of $5,000,000. Notwithstanding the foregoing, for purposes of calculating
Consolidated EBITDA for any period, the amount of Consolidated EBITDA
attributable to Non-Subsidiary Joint Ventures for such period in excess of the
amount of distributions made by such Non-Subsidiary Joint Ventures to the Parent
Borrower or any of its Restricted Subsidiaries during such period shall not
exceed ten (10%) percent of total Consolidated EBITDA for such period.


6



--------------------------------------------------------------------------------




(vii)    the definition of “Consolidated Net Income” is amended and restated in
its entirety to read as follows:
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Parent Borrower, its Restricted Subsidiaries and its Non-Subsidiary Joint
Ventures, determined on a consolidated basis in accordance with GAAP; provided
that there shall be excluded (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Restricted Subsidiary or Non-Subsidiary Joint
Venture of the Parent Borrower or is merged into or consolidated with the Parent
Borrower or any of its Restricted Subsidiaries and (b) the income (or deficit)
of any Person (other than a Restricted Subsidiary or a Non-Subsidiary Joint
Venture of the Parent Borrower) in which the Parent Borrower or any of its
Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Parent Borrower or such Restricted
Subsidiary in the form of dividends or similar distributions.
(viii)    the definition of “Consolidated Total Debt” is amended and restated in
its entirety to read as follows:
“Consolidated Total Debt”: at any date, the sum of (a) the aggregate principal
amount of all Indebtedness of the Parent Borrower and its Restricted
Subsidiaries at such date (excluding the face amount of undrawn letters of
credit, bank undertakings or analogous instruments, and bankers’ acceptance
financing, in each case whether or not issued under this Agreement, and other
FCIs), determined on a consolidated basis in accordance with GAAP, calculated
net of cash and cash equivalents, in an aggregate amount not to exceed
$150,000,000, that would (in conformity with GAAP) be set forth on a
consolidated balance sheet of the Parent Borrower and its Restricted
Subsidiaries as of such date, plus (b) without duplication of amounts included
in clause (a) above, an amount equal to the aggregate amount of Receivables
Transaction Attributed Indebtedness associated with any Qualified Receivables
Transaction which is outstanding at such date.
(ix)    the definition of “Domestic Revolving Commitment” is amended and
restated in its entirety to read as follows:
“Domestic Revolving Commitment”: with respect to each Lender, the commitment, if
any, of such Lender to make Domestic Revolving Loans and to acquire
participations in Financial Letters of Credit and Swingline Loans hereunder, as
such commitment may be changed from time to time pursuant to this Agreement. The
Domestic Revolving Commitment of each Lender party to this Agreement on the
Second Amendment Effective Date is set forth opposite the name of such Lender on
Schedule 1.1A. The initial Domestic Revolving Commitment of each Lender that
becomes a party to this Agreement after the Second Amendment Effective Date
shall be set forth in the Assignment and Assumption or other agreement pursuant
to which such Lender becomes a party hereto. The aggregate amount of the
Domestic Revolving Commitments as of the Second Amendment Effective Date is TWO
HUNDRED MILLION DOLLARS ($200,000,000).


7



--------------------------------------------------------------------------------




(x)    the definition of “Domestic Revolving Maturity Date” is amended and
restated in its entirety to read as follows:
“Domestic Revolving Maturity Date”: December 19, 2022 (as such date may be
extended pursuant to Section 2.1(c)); provided that if such date is not a
Business Day, the Domestic Revolving Maturity Date shall be the immediately
preceding Business Day.
(xi)    the definition of “Eurocurrency Rate” is amended by (A) replacing the
reference to “Eurocurrency Rate Loan” in the lead-in thereof with “Eurocurrency
Loan”, (B) adding “(in consultation with the Parent Borrower)” after the first
reference to “Administrative Agent” in each of clauses (a)(i), (a)(ii),
(a)(iii), (a)(iv), (a)(v) and (a)(vi) thereof, and (C) adding “(in consultation
with the Parent Borrower)” after the final reference to “Administrative Agent”
in the second proviso of clause (b) thereof.
(xii)    the reference to “Funding Date” in the definition of “Existing FCIs”
and in the definition of “Existing Letters of Credit”, in each case, is amended
to read “Second Amendment Effective Date”.
(xiii)    the reference to “Effective Date” in the definition of “Foreign
Subsidiary Borrower” is amended to read “Second Amendment Effective Date”.
(xiv)    the definition of “Foreign Trade Maturity Date” is amended and restated
in its entirety to read as follows:
“Foreign Trade Maturity Date”: December 19, 2022 (as such date may be extended
pursuant to Section 2.6(b) (solely with respect to the extending Lenders under
Section 2.6(b)); provided that if such date is not a Business Day, the Foreign
Trade Maturity Date shall be the immediately preceding Business Day.
(xv)    the definition of “Funding Date” is amended and restated in its entirety
to read as follows:
“Funding Date”: the date on which the conditions precedent set forth in Section
4.2 shall be satisfied and the initial funding hereunder shall have occurred,
which date is September 24, 2015.
(xvi)    the definition of “Global Revolving Commitment” is amended and restated
in its entirety to read as follows:
“Global Revolving Commitment”: with respect to each Lender, the commitment, if
any, of such Lender to make Global Revolving Loans and to acquire participations
in Non-Financial Letters of Credit hereunder, as such commitment may be changed
from time to time pursuant to this Agreement. The Global Revolving Commitment of
each Lender party to this Agreement on the Second Amendment Effective Date is
set forth opposite the name of such Lender on Schedule 1.1A. The initial Global
Revolving Commitment of each Lender that becomes a party to this Agreement after
the Second Amendment Effective Date shall be set forth in the Assignment and
Assumption or other agreement pursuant to which such Lender becomes a party
hereto. The aggregate amount of the Global Revolving Commitments as of the
Second Amendment Effective Date is ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000).


8



--------------------------------------------------------------------------------




(xvii)    the definition of “Global Revolving Maturity Date” is amended and
restated in its entirety to read as follows:
“Global Revolving Maturity Date”: December 19, 2022 (as such date may be
extended pursuant to Section 2.1(d)); provided that if such date is not a
Business Day, the Global Revolving Maturity Date shall be the immediately
preceding Business Day.
(xviii)    the reference to “Deutsche Bank, Bank of America and Commerzbank AG,
Frankfurt Branch” in clause (d) of the definition of “Issuing Lender” is amended
to read “Deutsche Bank, Bank of America and The Bank of Tokyo-Mitsubishi UFJ,
Ltd.”.
(xix)    the reference to “Deutsche Bank, Bank of America or Commerzbank AG,
Frankfurt Branch” in clause (b) of the definition of “Letter of Credit” is
amended to read “Deutsche Bank, Bank of America or The Bank of Tokyo-Mitsubishi
UFJ, Ltd.”.
(xx)    the reference to “$50,000,000” in the definition of “Material
Indebtedness” is amended to read “$15,000,000”.
(xxi)    the definition of “Obligations” is amended and restated in its entirety
to read as follows:
“Obligations”: the collective reference to the unpaid principal of and interest
(and premium, if any) on the Loans, Reimbursement Obligations, Bilateral FCI
Reimbursement Obligations and Participation FCI Reimbursement Obligations and
all other obligations and liabilities of the Borrowers (including interest
accruing at the then applicable rate provided herein after the maturity of the
Loans, Reimbursement Obligations, Bilateral FCI Reimbursement Obligations and
Participation FCI Reimbursement Obligations and interest accruing at the then
applicable rate provided herein after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to any Borrower or any Subsidiary Guarantor, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to any
Agent or any Lender (or, in the case of any Hedging Agreement of any Borrower or
any Subsidiary or any Specified Cash Management Agreement, any Lender or any
Affiliate of any Lender (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender; provided that, in the case of a
Hedging Agreement with a Person who is no longer a Lender (or Affiliate of a
Lender), the obligations arising under such Hedging Agreement shall only
constitute Obligations through the stated termination date (without extension or
renewal) of such Hedging Agreement)), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter Incurred, which
may arise under, out of, or in connection with, this Agreement, the other Loan
Documents, any Hedging Agreement of any Borrower or any Subsidiary with any
Lender or Affiliate of a Lender (even if such Person ceases to be a Lender or
such Person’s Affiliate ceased to be a Lender; provided that, in the case of a
Hedging Agreement with a Person who is no longer a Lender (or Affiliate of a
Lender), the obligations arising under such Hedging Agreement shall only
constitute Obligations through the stated termination date (without extension or
renewal) of such Hedging Agreement) or Specified Cash Management Agreement with
any Lender or any Affiliate of any Lender (even if such Person ceases to be a
Lender or such Person’s Affiliate ceased to be a Lender), in each case whether
on account of principal, interest, premium, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including all fees and disbursements
of


9



--------------------------------------------------------------------------------




counsel to any Agent or to any Lender that are required to be paid by any
Borrower or any Subsidiary pursuant to the terms of any of the foregoing
agreements); provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.
(xxii)    the definition of “Participation FCI Commitment” is amended and
restated in its entirety to read as follows:
“Participation FCI Commitment”: with respect to each Lender, the obligation of
such Lender to purchase participations in each Participation FCI hereunder, as
such obligation may be changed from time to time pursuant to this Agreement. The
Participation FCI Commitment of each Lender party to this Agreement on the
Second Amendment Effective Date is set forth opposite the name of such Lender on
Schedule 1.1A. The initial Participation FCI Commitment of each Lender that
becomes a party to this Agreement after the Second Amendment Effective Date
shall be set forth in the Assignment and Assumption or other agreement pursuant
to which such Lender becomes a party hereto. The aggregate amount of the
Participation FCI Commitments as of the Second Amendment Effective Date is ONE
HUNDRED FORTY-FIVE MILLION DOLLARS ($145,000,000).
(xxiii)    the definition of “Participation FCI Issuing Commitment” is amended
and restated in its entirety to read as follows:
“Participation FCI Issuing Commitment”: with respect to each Participation FCI
Issuing Lender, the commitment of such Participation FCI Issuing Lender to issue
Participation FCIs, as such commitment may be changed from time to time pursuant
to this Agreement. The Participation FCI Issuing Commitment of each
Participation FCI Issuing Lender party to this Agreement on the Second Amendment
Effective Date is set forth on Schedule 1.1A. The initial Participation FCI
Issuing Commitment of each Participation FCI Issuing Lender that becomes a party
to this Agreement after the Second Amendment Effective Date shall be set forth
in the Assignment and Assumption or other agreement pursuant to which such
Participation FCI Issuing Lender becomes a party hereto. The aggregate principal
amount of the Participation FCI Issuing Commitments as of the Second Amendment
Effective Date is ONE HUNDRED FORTY-FIVE MILLION DOLLARS ($145,000,000).
(xxiv)    the definition of “Participation FCI Issuing Lender” is amended and
restated in its entirety to read as follows:
“Participation FCI Issuing Lender”: (a) a Lender with a Participation FCI
Issuing Commitment or with FCI Issuing Lender Exposure related to Participation
FCIs, (b) a Person whose Participation FCI Issuing Commitment was terminated
pursuant to the terms of Section 2.6(b)(i) or at the election of the Parent
Borrower pursuant to the terms of Section 2.9 but that has issued prior to such
termination any Participation FCI pursuant to Section 2.6 that continues to
remain outstanding following such termination (for which it has not received a
Counter-Guarantee or in respect of which the Parent Borrower or other relevant
Borrower has not provided Cash Cover (or other credit support) in accordance
with Section 2.6(p)(viii), in each case as credit support for such Participation
FCI, provided that if it has received such a Counter-Guarantee or such Cash
Cover (or other credit support) has been provided, it shall continue to have the
rights and obligations of a Participation FCI Issuing


10



--------------------------------------------------------------------------------




Lender to the extent provided in Section 2.6(b)(i)), (c) any other Lender with a
Participation FCI Commitment that becomes a Participation FCI Issuing Lender
pursuant to Section 2.6(t), with respect to Participation FCIs issued by it, and
(d) with respect to the Existing FCIs, a Lender designated as the issuer of an
Existing FCI that is a Participation FCI.
(xxv)    clause (a)(ii)(B) in the first proviso of the definition of “Permitted
Acquisition” is amended and restated in its entirety to read as follows:
(B) at the Parent Borrower’s option, determinations of pro forma compliance with
the covenants contained in Section 6.1 shall be determined as of the date the
Acquisition Agreement is entered into and calculated as if the Limited Condition
Acquisition and other pro forma events in connection therewith were consummated
on such date (provided that if the Parent Borrower shall elect to determine such
compliance on the date on which such Acquisition Agreement is executed and
delivered, during the period commencing with the execution and delivery of such
Acquisition Agreement and ending on the earlier to occur of (1) the date of
consummation of such Limited Condition Acquisition, and (2) the date of
abandonment by the Parent Borrower or the applicable Restricted Subsidiary of
such Limited Condition Acquisition, each calculation on a pro forma basis
required hereunder shall be deemed to require two calculations of each of the
relevant covenants set forth in Section 6.1, the first assuming that such
Limited Condition Acquisition (and all transactions in connection therewith,
including the incurrence of any Incremental Term Loan or any Commitment
increase) has been consummated and the second assuming that such transaction has
been abandoned, and, for the avoidance of doubt, with respect to any particular
transaction for which pro forma compliance is required, each such calculation
must demonstrate compliance on a pro forma basis in order for such transaction
to be permitted),
(xxvi)    in the definition of “Prepayment Event,” (A) the reference to
“$12,500,000” in clause (a) is amended to read “$25,000,000,” and (B) the
semicolon at the end of clause (c) is replaced with a period.
(xxvii)    the definition of “Required Lenders” is amended and restated in its
entirety to read as follows:
“Required Lenders”: at any time, Lenders holding in the aggregate more than 50%
of the sum (without duplication) of unfunded Revolving Commitments, unfunded
Participation FCI Commitments, unfunded Bilateral FCI Issuing Commitments,
outstanding Loans, participations in outstanding Letters of Credit,
participations in outstanding Participation FCIs, participations in
Reimbursement Obligations, participations in Participation FCI Reimbursement
Obligations, Bilateral FCIs and Bilateral FCI Reimbursement Obligations;
provided that the Commitments of, and the portion of the aggregate outstanding
amount of all Loans, LC Exposure and FCI Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders; provided, further, that if any Event of Default shall have
occurred and any determination needs to be made by the Required Lenders under
Article VII whether or not to terminate the Commitments or accelerate the
maturity of the Loans and other Obligations of the Borrowers hereunder, the
Commitments of, and the portion of the aggregate outstanding amount of all
Loans, LC Exposure and FCI Exposure held or deemed held by, any Lender shall be
excluded for purposes of making a determination of Required Lenders if such
Lender notifies the Administrative Agent and the Foreign Trade Facility


11



--------------------------------------------------------------------------------




Agent that in the good faith judgment of such Lender failing to so exclude such
amounts for such Lender would or might violate the German Foreign Trade Act
(Außenwirtschaftsgesetz) or EU Regulation (EC) 2271/96.
(xxviii)    the reference to “the German Government or” in the definition of
“Sanction(s)” is amended to read “the German Government, the Canadian Government
or”.
(xxix)    the definition of “Specified Cash Management Agreement” is amended and
restated in its entirety to read as follows:
“Specified Cash Management Agreement”: (a) any agreement providing for treasury,
depositary or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services, or any similar transactions, between the Parent Borrower or
any Subsidiary and any Lender or Affiliate thereof (even if such Person ceases
to be a Lender or such Person’s Affiliate ceased to be a Lender), existing on
the Effective Date and (b) any agreement providing for treasury, depositary or
cash management services, including deposit accounts, overnight draft, credit
cards, debit cards, p-cards (including purchasing cards and commercial cards),
funds transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services, or any
similar transactions, between the Parent Borrower or any Subsidiary and any
Lender or Affiliate thereof (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender), in each case which has been
designated by the Parent Borrower, by notice to the Administrative Agent, as a
“Specified Cash Management Agreement”.
(xxx)    the definition of “Specified Default” is amended and restated in its
entirety to read as follows:
“Specified Default”: an Event of Default pursuant to paragraph (a), (b), (f),
(g), (h), (i), (j), (l), (m), (o), (p) or (q) of Article VII.
(xxxi)    the definition of “Term Loan A Commitment” is amended and restated in
its entirety to read as follows:
“Term Loan A Commitment”: as to each Lender party to this Agreement on the
Second Amendment Effective Date, its portion of the Term Loan A made to the
Parent Borrower pursuant to Section 2.1(e), in the principal amount set forth
opposite such Lender’s name on Schedule 1.1A. The aggregate principal amount of
the Term Loan A Commitments in effect on the Second Amendment Effective Date is
THREE HUNDRED FIFTY MILLION DOLLARS ($350,000,000).
(xxxii)    the definition of “Term Loan A Maturity Date” is amended and restated
in its entirety to read as follows:


12



--------------------------------------------------------------------------------




“Term Loan A Maturity Date”: December 19, 2022; provided that if such date is
not a Business Day, the Term Loan A Maturity Date shall be the immediately
preceding Business Day.
(xxxiii)    the definition of “Wholly Owned Subsidiary” is amended and restated
in its entirety to read as follows:
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’, foreign nationals’ and analogous
qualifying shares required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries. Unless otherwise qualified, all
references to a “Wholly Owned Subsidiary” or to “Wholly Owned Subsidiaries” in
this Agreement shall refer to a Wholly Owned Subsidiary or Wholly Owned
Subsidiaries of the Parent Borrower.
(xxxiv)    the following new definitions are added in the appropriate
alphabetical order to read as follows:
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code, or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Domestic Revolving Commitment Extension”: as defined in Section 2.1(c)(i).
“Domestic Revolving Lender Extension Response Date”: as defined in Section
2.1(c)(i).
“Fixed Incremental Amount”: as defined in Section 2.1(b).
“Global Revolving Commitment Extension”: as defined in Section 2.1(d)(i).
“Global Revolving Lender Extension Response Date”: as defined in Section
2.1(d)(i).
“Incremental Basket Amount”: as defined in Section 2.1(b).
“LIBOR Screen Rate”: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate”: as defined in Section 1.10.
“LIBOR Successor Rate Conforming Changes”: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Alternate Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent (in consultation with the Parent
Borrower), to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative


13



--------------------------------------------------------------------------------




Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Parent Borrower).
“Material Receivables Transaction Attributable Indebtedness”: Receivables
Transaction Attributable Indebtedness of any one or more of the Parent Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$75,000,000.
“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any extension, renewal or replacement of such Indebtedness; provided that the
outstanding principal amount of the Indebtedness so extended, renewed or
replaced does not exceed the sum of (a) the outstanding principal amount of the
Indebtedness so extended, renewed or replaced, plus (b) an amount equal to
accrued and unpaid interest on, and premiums on, the Indebtedness so extended,
renewed or replaced, plus (c) reasonable and customary fees (including upfront
fees), expenses, commissions, and underwriting discounts (including original
issue discount) incurred and payable in connection with such extension, renewal
or replacement, plus (d) an amount equal to any existing unutilized commitments
under the Indebtedness so extended, renewed or replaced.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Qualified Acquisition”: as defined in the definition of “Qualified Acquisition
Pro Forma Calculation”.
“Qualified Acquisition Pro Forma Calculation”: to the extent made in connection
with determining the permissibility of (a) any Permitted Acquisition with
Consideration in excess of $150,000,000 for which the provisos in Section 6.1(a)
apply (any such Permitted Acquisition, a “Qualified Acquisition”), the
calculations required by clause (a) in the first proviso of the definition of
“Permitted Acquisition”, (b) any increase in any Commitments in accordance with
Section 2.1(b) in connection with a Qualified Acquisition, the calculations
required by clause (3) in the first proviso of Section 2.1(b), and (c) the
incurrence of any Incremental Term Loans in accordance with Section 2.1(b) in
connection with a Qualified Acquisition, the calculations required by clause (3)
in the first proviso of Section 2.1(b).
“Ratio Incremental Amount”: as defined in Section 2.1(b).
“Scheduled Unavailability Date”: as defined in Section 1.10.
“Second Amendment Effective Date”: December 19, 2017.
(xxxv)    the following definitions are deleted: Domestic Revolving Extension
Acceptance Notice; Domestic Revolving Notice Date; Global Revolving Extension
Acceptance Notice; and Global Revolving Notice Date.


14



--------------------------------------------------------------------------------




(b)    (i) The reference to “Section 5.1” in Section 1.4 of the Credit Agreement
is amended to read “Section 3.4(a)”, and (ii) the second paragraph set forth in
Section 1.4 of the Credit Agreement is amended and restated in its entirety to
read as follows:
Notwithstanding the foregoing, (a) during the period from the date of any
acquisition of any Person in accordance with the terms hereof through the last
day of the fiscal quarter of the Parent Borrower in which the acquisition of
such Person is consummated only, at the election of the Parent Borrower, all
terms of an accounting or financial nature with respect to such Person and its
Subsidiaries shall be construed in accordance with the accounting standards
applicable to such Person and its Subsidiaries, as in effect during such time
period, and (b) leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the audited financial statements
referred to in Section 3.4(a) for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above. Notwithstanding anything to the contrary set forth in this
Agreement, in connection with any Qualified Acquisition Pro Forma Calculation,
the maximum Consolidated Leverage Ratio that was permitted pursuant to Section
6.1(a) for the most recent fiscal quarter ended for which the Parent Borrower
was required to deliver financial statements pursuant to Section 5.1(a) or (b)
shall be deemed to be 4.00 to 1.0 solely for purposes of such Qualified
Acquisition Pro Forma Calculation.
(c)    Article I of the Credit Agreement is amended to add a new Section 1.10
immediately following Section 1.9 of the Credit Agreement to read as follows:
Section 1.10    LIBOR Successor Rate.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Parent Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Parent Borrower) that the Parent Borrower or Required Lenders (as
applicable) have determined, that: (a) adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including
because the LIBOR Screen Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary; or (b) the administrator of
the LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”); or (c) syndicated loans currently being
executed, or that include language similar to that contained in this Section,
are being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR; then, reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice, as applicable, the Administrative Agent and the Parent Borrower
may amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Parent Borrower unless, prior to such time, Lenders


15



--------------------------------------------------------------------------------




comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Parent
Borrower and each Lender. Thereafter, (i) the obligation of the Lenders to make
or maintain Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (ii) the Eurocurrency Rate
component shall no longer be utilized in determining the Alternate Base Rate.
Upon receipt of such notice, the Parent Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Loans (to the
extent of the affected Eurocurrency Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a borrowing of
ABR Loans (subject to the foregoing clause (ii)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
(d)    The first two paragraphs set forth in Section 2.1(b) of the Credit
Agreement are amended and restated in their entirety to read as follows:
(b)    The Parent Borrower and any one or more Lenders may from time to time
agree that such Lenders (or any other additional bank, financial institution or
other entity which becomes a Lender pursuant to this Section 2.1(b)) shall add
one or more term loan facilities (the loans thereunder, the “Incremental Term
Loans”) and/or increase the Commitments in respect of any of the Facilities by
executing and delivering to the Administrative Agent and, in the case of any
increase in the Participation FCI Commitments, the Foreign Trade Facility Agent,
an Incremental Facility Activation Notice specifying (i) the amount of such
Incremental Term Loans and/or Commitment increase, and (ii) in the case of any
Incremental Term Loans, (A) the applicable Incremental Term Loan Maturity Date,
(B) the amortization schedule for such Incremental Term Loans, which shall
comply with Section 2.11(a), (C) the Applicable Rate (and/or other pricing
terms) for such Incremental Term Loans and (D) the requested currency (which may
be in Dollars or any Alternative Currency); provided that (1) the aggregate
principal amount of borrowings of Incremental Term Loans outstanding at any time
and Commitment increases pursuant to this subsection (b) in effect at any time
shall not exceed, as of any date of determination, (x) an amount equal to the
greater of (I) $200,000,000, and (II) the amount of Consolidated EBITDA for the
period of four fiscal quarters most recently ended on or prior to such date for
which the Parent Borrower has delivered financial statements pursuant to Section
5.1(a) or (b) and a Compliance Certificate pursuant to Section 5.1(c) (such
amount, the “Incremental Basket Amount”), plus (y) an amount equal to all
voluntary prepayments of the Term Loans made pursuant to Section 2.12(a), all
voluntary prepayments of the Domestic Revolving Loans made pursuant to Section
2.12(a) (to the extent accompanied by a permanent reduction in the aggregate
Domestic Revolving Commitments), and all voluntary prepayments of the Global
Revolving Loans made pursuant to Section 2.12(a) (to the extent accompanied by a
permanent reduction in the aggregate Global Revolving Commitments), in each
case, (I) to the extent such voluntary prepayments are made prior to such date,
and (II) excluding any such voluntary prepayments that are funded with the
proceeds of incurrences of long-term Indebtedness (such amount, together with
the Incremental Basket Amount, the “Fixed Incremental Amount”; it being
understood that, for the avoidance of doubt, the amount of any Incremental Term


16



--------------------------------------------------------------------------------




Loans and/or any increases in the Commitments incurred in reliance on the Fixed
Incremental Amount shall reduce the Fixed Incremental Amount), plus (z) an
unlimited amount, so long as, immediately after giving effect to the incurrence
of any such Incremental Term Loans and/or the establishment of any such increase
in the Commitments (tested solely on the date of funding of any such Incremental
Term Loan and/or establishment of any increase in the Commitments as set forth
in the Incremental Facility Activation Notice and not any time thereafter, and
assuming for such purposes that such Incremental Term Loan is fully drawn and/or
such Commitment increase is fully drawn) on a pro forma basis, the Consolidated
Senior Secured Leverage Ratio (or, following the Release Date, the Consolidated
Leverage Ratio), as of the last day of the fiscal quarter of the Parent Borrower
most recently ended for which the Parent Borrower has delivered financial
statements pursuant to Section 5.1(a) or (b), shall not be greater than 2.75 to
1.0 (the “Ratio Incremental Amount”); (2) no Default or Event of Default shall
be in existence or would be caused by the incurrence of such Incremental Term
Loans and/or establishment of such increase in the Commitments; and (3) after
giving effect to incurrence of any Incremental Term Loans and/or establishment
of any increase in the Commitments on a pro forma basis (and assuming for such
purposes that such Incremental Term Loans are fully drawn and/or such Commitment
increase is fully drawn), the Parent Borrower would be in compliance with the
financial covenants contained in Section 6.1 as of the last day of the fiscal
quarter of the Parent Borrower most recently ended for which the Parent Borrower
has delivered financial statements pursuant to Section 5.1(a) or (b). It is
understood and agreed that the Parent Borrower may first incur any Incremental
Term Loan and/or establish any increase to the Commitments in reliance on the
Ratio Incremental Amount prior to incurring Incremental Term Loans and/or
establishing increases to the Commitments in reliance on the Fixed Incremental
Amount. If the Bilateral FCI Issuing Commitment is increased, subject to Section
2.6(u), the Parent Borrower shall have the option of transferring existing FCIs
from the Participation FCI Issuing Commitment to the Bilateral FCI Issuing
Commitment. In the case of any increase in the Commitments under any Facility
(other than any Incremental Term Loan Facility), the terms applicable to such
increased Commitments and the Loans thereunder shall be the same as the terms
applicable to the Facility being so increased. In the case of any increase of
the Domestic Revolving Facility or the Global Revolving Facility, any new Lender
added in connection with such increase must be reasonably acceptable to the
Administrative Agent and the applicable Issuing Lenders (but not the Domestic
Revolving Lenders or Global Revolving Lenders, as applicable). In the case of
any increase of the Foreign Trade Facility, any new Lender added in connection
with such increase must be reasonably acceptable to the Administrative Agent,
the Foreign Trade Facility Agent and the applicable FCI Issuing Lenders (but not
the Lenders with Participation FCI Commitments). No Lender shall have any
obligation to participate in any Incremental Term Loan or other increase
described in this paragraph unless it agrees to do so in its sole discretion.
Any additional bank, financial institution or other entity which, with the
consent of the Parent Borrower and the Administrative Agent, and, if applicable,
the Foreign Trade Facility Agent (which consent shall not be unreasonably
withheld), elects to become a “Lender” under this Agreement in connection with
the making of any Incremental Term Loan or the making of any additional
Commitment shall execute a New Lender Supplement, whereupon such bank, financial
institution or other entity shall become a Lender for all purposes and to the
same extent as if originally a party hereto and shall be bound by and entitled
to the benefits of this Agreement.
Notwithstanding anything to the contrary in this Agreement, if the proceeds of
any Incremental Term Loan are being used to finance a Limited Condition
Acquisition, and the Parent Borrower has obtained binding commitments of
Incremental Term Lenders to fund such Incremental Term Loan (“Acquisition
Financing Commitments”), then the conditions to the funding and incurrence of
such Incremental Term Loan shall be limited as follows, if and to the extent
such


17



--------------------------------------------------------------------------------




Incremental Term Lenders so agree with respect to their Acquisition Financing
Commitments: (A) the condition set forth in Section 4.3(a) shall apply only with
respect to customary “specified representations” approved by the Incremental
Term Lenders providing the Acquisition Financing Commitments or if the
circumstances giving rise to the failure of such conditions also entitle the
Parent Borrower or the applicable Restricted Subsidiaries to terminate its or
their obligations under the definitive agreement for such Limited Condition
Acquisition (each, an “Acquisition Agreement”), and (B) the reference in Section
4.3(b) to no Default or Event of Default shall mean the absence of a Default or
Event of Default at the date such Acquisition Agreement is executed and
delivered and the absence of an Event of Default under paragraphs (a), (b), (h),
(i) or (j) of Article VII at the date the applicable Limited Condition
Acquisition is consummated (it being understood that this sentence shall not
limit the conditions set forth in Section 4.3 with respect to any proposed
Borrowing or the issuance of any Letter of Credit or FCI in connection with such
Permitted Acquisition or otherwise). Additionally, and solely for purposes of
determining compliance with (x) clause (3) in the first proviso of the preceding
paragraph, or (y) compliance with the Ratio Incremental Amount, in each case in
connection with the incurrence of any Incremental Term Loan used to finance all
or any part of a Limited Condition Acquisition, at the Parent Borrower’s option,
the date for purposes of determining such compliance shall be the date on which
the Acquisition Agreement for such Limited Condition Acquisition is executed and
delivered; provided that if the Parent Borrower shall elect to determine such
compliance on the date on which such Acquisition Agreement is executed and
delivered, during the period commencing with the execution and delivery of such
Acquisition Agreement and ending on the earlier to occur of (i) the date of
consummation of such Limited Condition Acquisition, and (ii) the date of
abandonment by the Parent Borrower or the applicable Restricted Subsidiary of
such Limited Condition Acquisition, each calculation on a pro forma basis
required hereunder shall demonstrate two calculations of each of the relevant
covenants set forth in Section 6.1, the first assuming that such Limited
Condition Acquisition (and all transactions in connection therewith, including
the incurrence of any Incremental Term Loan or any Commitment increase) has been
consummated and the second assuming that such transaction has been abandoned,
and, for the avoidance of doubt, with respect to any particular transaction for
which pro forma compliance is required, each such calculation must demonstrate
compliance on a pro forma basis in order for such transaction to be permitted.
Nothing in the foregoing constitutes a waiver of any Default or Event of Default
under this Agreement or of any rights or remedies of Lenders and the
Administrative Agent under any provision of the Loan Documents.
(e)    Section 2.1(c) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(c)    Extension Option for Domestic Revolving Commitments.
(i)    The Parent Borrower may from time to time during the term of this
Agreement, by written notice to the Administrative Agent (any such notice being
a “Domestic Revolving Extension Notice”), request that each Domestic Revolving
Lender extend (any such extension, a “Domestic Revolving Commitment Extension”)
the then-existing Domestic Revolving Maturity Date applicable to such Domestic
Revolving Lender’s Domestic Revolving Commitment to the extended maturity date
specified in such Domestic Revolving Extension Notice (any such extended
maturity date, the “Extended Domestic Revolving Maturity Date”). Each Domestic
Revolving Extension Notice delivered in connection with any requested Domestic
Revolving Commitment Extension shall set forth the date on which such Domestic
Revolving Commitment Extension is requested to become effective (such date, the
“Domestic Revolving Extension Date”), which date shall be not


18



--------------------------------------------------------------------------------




less than 30 Business Days nor more than 60 Business Days after the date of the
Domestic Revolving Extension Notice for such Domestic Revolving Commitment
Extension. The Administrative Agent shall promptly transmit any Domestic
Revolving Extension Notice to each Domestic Revolving Lender. Each Domestic
Revolving Lender shall notify the Administrative Agent whether it wishes to
extend the then-existing Domestic Revolving Maturity Date applicable to such
Domestic Revolving Lender’s Domestic Revolving Commitment to the Extended
Domestic Revolving Maturity Date specified in the applicable Domestic Revolving
Extension Notice for such Domestic Revolving Commitment Extension, such notice
to be provided by each Domestic Revolving Lender no later than 15 Business Days
prior to the Domestic Revolving Extension Date for such Domestic Revolving
Commitment Extension (such date, the “Domestic Revolving Lender Extension
Response Date”). The Administrative Agent shall promptly notify the Parent
Borrower of the identity of each Domestic Revolving Lender that has agreed to
extend the then-existing Domestic Revolving Maturity Date applicable to such
Domestic Revolving Lender’s Domestic Revolving Commitment to the Extended
Domestic Revolving Maturity Date specified in the applicable Domestic Revolving
Extension Notice for such Domestic Revolving Commitment Extension, and the
amount of such Domestic Revolving Lender’s Domestic Revolving Commitment. Any
Domestic Revolving Lender which does not expressly notify the Administrative
Agent on or before the Domestic Revolving Lender Extension Response Date for
such Domestic Revolving Commitment Extension that it wishes to so extend the
then-existing Domestic Revolving Maturity Date applicable to such Domestic
Revolving Lender’s Domestic Revolving Commitment shall be deemed to have
rejected the Parent Borrower’s request for such Domestic Revolving Commitment
Extension. Effective as of the Domestic Revolving Extension Date for such
Domestic Revolving Commitment Extension, with respect to each Domestic Revolving
Lender that has agreed to extend the then-existing Domestic Revolving Maturity
Date applicable to such Domestic Revolving Lender’s Domestic Revolving
Commitment to the Extended Domestic Revolving Maturity Date specified in the
Domestic Revolving Extension Notice for such Domestic Revolving Commitment
Extension, the then-existing Domestic Revolving Maturity Date applicable to such
Domestic Revolving Lender’s Domestic Revolving Commitment shall be automatically
and immediately so extended to the Extended Domestic Revolving Maturity Date
specified in the Domestic Revolving Extension Notice for such Domestic Revolving
Commitment Extension so long as, as of the Domestic Revolving Extension Date for
such Domestic Revolving Commitment Extension, no Default or Event of Default
exists or would result after giving effect to such Domestic Revolving Commitment
Extension. Notwithstanding anything contained in this Agreement to the contrary,
no Issuing Lender shall have any obligation to issue Letters of Credit beyond
the Domestic Revolving Maturity Date in effect as of the Second Amendment
Effective Date, unless such Issuing Lender agrees in writing to issue Letters of
Credit until any Extended Domestic Revolving Maturity Date established after the
Second Amendment Effective Date.
(ii)    If the then-existing Domestic Revolving Maturity Date applicable to any
Domestic Revolving Lender’s Domestic Revolving Commitment shall have been
extended in accordance with Section 2.1(c)(i), all references herein to the
“Domestic Revolving Maturity Date” applicable to such Domestic Revolving
Lender’s Domestic Revolving Commitment shall be a reference to the
then-applicable Extended Domestic Revolving Maturity Date applicable to such
Domestic Revolving Lender’s Domestic Revolving Commitment. Notwithstanding
anything to the contrary set forth in this Agreement (but subject to the last
sentence of Section 2.1(c)(i) above), in connection with any Domestic


19



--------------------------------------------------------------------------------




Revolving Commitment Extension, the Parent Borrower and the Administrative Agent
may enter into an amendment to this Agreement and/or any other Loan Document
(and the Lenders hereby authorize the Administrative Agent to enter into, and
the Lenders agree that this Agreement and the other Loan Documents shall be
amended by, any such amendment) to the extent the Administrative Agent deems
necessary in order to (A) reflect the existence and terms of such Domestic
Revolving Commitment Extension, (B) make such other changes to this Agreement
and the other Loan Documents consistent with the provisions and intent of such
Domestic Revolving Commitment Extension, and (C) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent, to effect the provisions
of this Section 2.1(c). The Administrative Agent shall promptly notify each
Lender as to the effectiveness of any such amendment.
(iii)    The Parent Borrower shall have the right, following any Domestic
Revolving Lender Extension Response Date for any Domestic Revolving Commitment
Extension, but prior to the Domestic Revolving Extension Date applicable to such
Domestic Revolving Commitment Extension, to replace each Domestic Revolving
Lender declining to participate in such Domestic Revolving Commitment Extension
with one or more Persons (A) reasonably satisfactory to the Parent Borrower and
the Administrative Agent, and (B) satisfactory to the Issuing Lenders in their
sole discretion (each such Person, an “Additional Domestic Revolving Commitment
Lender”), as provided in Section 2.21(b). Each Additional Domestic Revolving
Commitment Lender shall have entered into an Assignment and Assumption or such
other documentation satisfactory to the Administrative Agent pursuant to which
such Additional Domestic Revolving Commitment Lender shall, effective as of the
Domestic Revolving Extension Date applicable to such Domestic Revolving
Commitment Extension, undertake a Domestic Revolving Commitment (and if any such
Additional Domestic Revolving Commitment Lender is already a Lender, its new
Domestic Revolving Commitment shall be in addition to any other Commitment of
such Lender on such date).
(f)    Section 2.1(d) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(d)    Extension Option for Global Revolving Commitments.
(i)    The Parent Borrower may from time to time during the term of this
Agreement, by written notice to the Administrative Agent (any such notice being
a “Global Revolving Extension Notice”), request that each Global Revolving
Lender extend (any such extension, a “Global Revolving Commitment Extension”)
the then-existing Global Revolving Maturity Date applicable to such Global
Revolving Lender’s Global Revolving Commitment to the extended maturity date
specified in such Global Revolving Extension Notice (any such extended maturity
date, the “Extended Global Revolving Maturity Date”). Each Global Revolving
Extension Notice delivered in connection with any requested Global Revolving
Commitment Extension shall set forth the date on which such Global Revolving
Commitment Extension is requested to become effective (such date, the “Global
Revolving Extension Date”), which date shall be not less than 30 Business Days
nor more than 60 Business Days after the date of the Global Revolving Extension
Notice for such Global Revolving Commitment Extension. The Administrative Agent
shall promptly transmit any Global Revolving Extension Notice to each Global
Revolving Lender. Each Global


20



--------------------------------------------------------------------------------




Revolving Lender shall notify the Administrative Agent whether it wishes to
extend the then-existing Global Revolving Maturity Date applicable to such
Global Revolving Lender’s Global Revolving Commitment to the Extended Global
Revolving Maturity Date specified in the applicable Global Revolving Extension
Notice for such Global Revolving Commitment Extension, such notice to be
provided by each Global Revolving Lender no later than 15 Business Days prior to
the Global Revolving Extension Date for such Global Revolving Commitment
Extension (such date, the “Global Revolving Lender Extension Response Date”).
The Administrative Agent shall promptly notify the Parent Borrower of the
identity of each Global Revolving Lender that has agreed to extend the
then-existing Global Revolving Maturity Date applicable to such Global Revolving
Lender’s Global Revolving Commitment to the Extended Global Revolving Maturity
Date specified in the applicable Global Revolving Extension Notice for such
Global Revolving Commitment Extension, and the amount of such Global Revolving
Lender’s Global Revolving Commitment. Any Global Revolving Lender which does not
expressly notify the Administrative Agent on or before the Global Revolving
Lender Extension Response Date for such Global Revolving Commitment Extension
that it wishes to so extend the then-existing Global Revolving Maturity Date
applicable to such Global Revolving Lender’s Global Revolving Commitment shall
be deemed to have rejected the Parent Borrower’s request for such Global
Revolving Commitment Extension. Effective as of the Global Revolving Extension
Date for such Global Revolving Commitment Extension, with respect to each Global
Revolving Lender that has agreed to extend the then-existing Global Revolving
Maturity Date applicable to such Global Revolving Lender’s Global Revolving
Commitment to the Extended Global Revolving Maturity Date specified in the
Global Revolving Extension Notice for such Global Revolving Commitment
Extension, the then-existing Global Revolving Maturity Date applicable to such
Global Revolving Lender’s Global Revolving Commitment shall be automatically and
immediately so extended to the Extended Global Revolving Maturity Date specified
in the Global Revolving Extension Notice for such Global Revolving Commitment
Extension so long as, as of the Global Revolving Extension Date for such Global
Revolving Commitment Extension, no Default or Event of Default exists or would
result after giving effect to such Global Revolving Commitment Extension.
Notwithstanding anything contained in this Agreement to the contrary, no Issuing
Lender shall have any obligation to issue Letters of Credit beyond the Global
Revolving Maturity Date in effect as of the Second Amendment Effective Date,
unless such Issuing Lender agrees in writing to issue Letters of Credit until
any Extended Global Revolving Maturity Date established after the Second
Amendment Effective Date.
(ii)    If the then-existing Global Revolving Maturity Date applicable to any
Global Revolving Lender’s Global Revolving Commitment shall have been extended
in accordance with Section 2.1(d)(i), all references herein to the “Global
Revolving Maturity Date” applicable to such Global Revolving Lender’s Global
Revolving Commitment shall be a reference to the then-applicable Extended Global
Revolving Maturity Date applicable to such Global Revolving Lender’s Global
Revolving Commitment. Notwithstanding anything to the contrary set forth in this
Agreement (but subject to the last sentence of Section 2.1(d)(i) above), in
connection with any Global Revolving Commitment Extension, the Parent Borrower
and the Administrative Agent may enter into an amendment to this Agreement
and/or any other Loan Document (and the Lenders hereby authorize the
Administrative Agent to enter into, and the Lenders agree that this Agreement
and the other Loan Documents shall be amended by, any such amendment) to the
extent the Administrative Agent deems necessary in order to (A) reflect the
existence and terms of such Global


21



--------------------------------------------------------------------------------




Revolving Commitment Extension, (B) make such other changes to this Agreement
and the other Loan Documents consistent with the provisions and intent of such
Global Revolving Commitment Extension, and (C) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent, to effect the provisions
of this Section 2.1(d). The Administrative Agent shall promptly notify each
Lender as to the effectiveness of any such amendment.
(iii)    The Parent Borrower shall have the right, following any Global
Revolving Lender Extension Response Date for any Global Revolving Commitment
Extension, but prior to the Global Revolving Extension Date applicable to such
Global Revolving Commitment Extension, to replace each Global Revolving Lender
declining to participate in such Global Revolving Commitment Extension with one
or more Persons (A) reasonably satisfactory to the Parent Borrower and the
Administrative Agent, and (B) satisfactory to the Issuing Lenders in their sole
discretion (each such Person, an “Additional Global Revolving Commitment
Lender”), as provided in Section 2.21(b). Each Additional Global Revolving
Commitment Lender shall have entered into an Assignment and Assumption or such
other documentation satisfactory to the Administrative Agent pursuant to which
such Additional Global Revolving Commitment Lender shall, effective as of the
Global Revolving Extension Date applicable to such Global Revolving Commitment
Extension, undertake a Global Revolving Commitment (and if any such Additional
Global Revolving Commitment Lender is already a Lender, its new Global Revolving
Commitment shall be in addition to any other Commitment of such Lender on such
date).
(g)    Section 2.1(e) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(e)    Term Loan A. On the Funding Date, each Term Loan A Lender party to this
Agreement on the Funding Date made available to the Parent Borrower its portion
of a term loan in Dollars in an aggregate principal amount equal to THREE
HUNDRED FIFTY MILLION DOLLARS ($350,000,000). The outstanding principal amount
of such term loan immediately prior to the Second Amendment Effective Date is
THREE HUNDRED TWENTY-EIGHT MILLION ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS
($328,125,000) (the “Existing Term Loan A”). Subject to the terms and conditions
set forth herein, each Term Loan A Lender severally has made its portion of a
term loan (the “Term Loan A”) to the Parent Borrower in Dollars in an amount
equal to such Term Loan A Lender’s Term Loan A Commitment. Each Term Loan A
Lender shall make its portion of the Term Loan A to the Parent Borrower by (i)
continuing all or any of its portion of the Existing Term Loan A, and/or (ii)
advancing an additional borrowing of its portion of the Term Loan A on the
Second Amendment Effective Date. Amounts repaid on the Term Loan A may not be
reborrowed. The Term Loan A may consist of ABR Loans or Eurocurrency Loans or a
combination thereof, as further provided herein.
(h)    A new subsection (e) is hereby added to Section 2.2 of the Credit
Agreement immediately following Section 2.2(d) of the Credit Agreement to read
as follows:
(e)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Parent Borrower, the Administrative Agent and such
Lender.


22



--------------------------------------------------------------------------------




(i)    The reference to “the the” in Section 2.5(d)(i) of the Credit Agreement
is amended to read “the”.
(j)    Sections 2.6(b)(i) and (b)(ii) of the Credit Agreement are amended and
restated in their entirety to read as follows:
(i)    The Parent Borrower may from time to time during the term of this
Agreement, by written notice to the Administrative Agent and the Foreign Trade
Facility Agent (such notice being an “Extension Notice”) delivered no later than
60 days prior to the Foreign Trade Maturity Date (the date of such notice, the
“Notice Date”), request (x) one or more Lenders with a Participation FCI
Commitment and one or more Participation FCI Issuing Lenders and/or (y) one or
more Bilateral FCI Issuing Lenders to extend the then applicable Foreign Trade
Maturity Date with respect to such Commitment(s) to a later date (such extended
date, the “Extended Foreign Trade Maturity Date”). The Foreign Trade Facility
Agent shall promptly transmit any Extension Notice to each Lender with a
Participation FCI Commitment and each FCI Issuing Lender. Each FCI Issuing
Lender and each Lender with a Participation FCI Commitment shall notify the
Foreign Trade Facility Agent whether it wishes to extend the then applicable
Foreign Trade Maturity Date and, if so, as to which of its Commitments, at least
30 days (or such earlier date as directed by the Parent Borrower) prior to the
then applicable Foreign Trade Maturity Date, and any such notice given by an FCI
Issuing Lender or a Lender with a Participation FCI Commitment to the Foreign
Trade Facility Agent, once given, shall be irrevocable as to such Lender. The
Foreign Trade Facility Agent shall promptly notify the Administrative Agent and
the Parent Borrower of the notice of each FCI Issuing Lender and each Lender
with a Participation FCI Commitment that it wishes to extend (each, an
“Extension Acceptance Notice”). Any FCI Issuing Lender and any Lender with a
Participation FCI Commitment which does not expressly notify the Foreign Trade
Facility Agent on or before the date that is 30 days (or such earlier date as
directed by the Parent Borrower) prior to the then applicable Foreign Trade
Revolving Maturity Date that it wishes to so extend the then applicable Foreign
Trade Maturity Date shall be deemed to have rejected the Parent Borrower’s
request for extension of such Foreign Trade Maturity Date with respect to each
of its Bilateral FCI Issuing Commitment, Participation FCI Issuing Commitment,
or Participation FCI Commitment, as applicable. If (x) one or more Lenders with
a Participation FCI Commitment and one or more Participation FCI Issuing Lenders
and/or (y) one or more Bilateral FCI Issuing Lenders have elected (in each case
in their sole and absolute discretion) to so extend the then applicable Foreign
Trade Maturity Date with respect to its specified Commitment(s), the Foreign
Trade Facility Agent shall notify the Administrative Agent and the Parent
Borrower of such election by such Lenders with a Participation FCI Commitment
and/or such FCI Issuing Lenders no later than five Business Days after the date
when Extension Acceptance Notices are due, and effective on the date of such
notice by the Foreign Trade Facility Agent to the Administrative Agent and the
Parent Borrower (the “Extension Date”), the Foreign Trade Maturity Date shall be
automatically and immediately so extended as to each such Lender with respect to
its specified Commitment(s) to the Extended Foreign Trade Maturity Date. For the
avoidance of doubt, if any Lenders with a Participation FCI Commitment, any
Participation FCI Issuing Lenders, or any Bilateral FCI Issuing Lenders shall
not have elected (in each case in their sole and absolute discretion) or are
deemed not to have elected to so extend the then applicable Foreign Trade
Maturity Date with respect to one or more of its Commitments, then (x) the
non-extended Participation FCI Commitment, Bilateral FCI Issuing Commitment,
and/or Participation FCI Issuing Commitment, as applicable, of each such
non-extending Lender will be automatically terminated as of the then applicable
Foreign Trade Maturity Date (not giving effect to the proposed extension), (y)
the aggregate Participation FCI Commitments, Bilateral FCI Issuing Commitments,
and Participation FCI Issuing Commitments hereunder, as applicable, shall be
reduced as of the then


23



--------------------------------------------------------------------------------




applicable Foreign Trade Maturity Date (not giving effect to the proposed
extension) by the amounts of the Participation FCI Commitments, Bilateral FCI
Issuing Commitments, and/or Participation FCI Issuing Commitments of each such
non-extending Lender, and (z) any participations purchased under this Agreement
shall be automatically appropriately adjusted in amount to reflect such changed
Commitments as of the then applicable Foreign Trade Maturity Date (not giving
effect to the proposed extension). No extension of Participation FCI Commitments
and Participation FCI Issuing Commitments will be permitted hereunder unless,
after giving effect to the termination of the Participation FCI Commitment,
Bilateral FCI Issuing Commitment, and/or Participation FCI Issuing Commitment of
any non-extending Lender, as applicable, the total FCI Issuing Lender Exposures
with respect to Participation FCIs of all the Participation FCI Issuing Lenders
(including those non-extending Participation FCI Issuing Lenders that have not
received a Counter-Guarantee to support the outstanding Participation FCIs
issued by such non-extending Participation FCI Issuing Lender or, in respect of
such outstanding Participation FCIs, the Parent Borrower or other relevant
Borrower has not provided Cash Cover (or other credit support) in accordance
with Section 2.6(p)(viii)) does not exceed the total Participation FCI
Commitments of all the extending Lenders with Participation FCI Commitments.
Each outstanding Bilateral FCI and outstanding Participation FCI issued by a
non-extending FCI Issuing Lender shall continue to be considered an issued
Bilateral FCI or Participation FCI (as applicable) hereunder and part of the FCI
Issuing Lender Exposure hereunder unless the Parent Borrower elects in its sole
discretion to have a Counter-Guarantee issued hereunder in favor of such
non-extending FCI Issuing Lender or the Parent Borrower or other relevant
Borrower provides Cash Cover (or other credit support) in accordance with
Section 2.6(p)(viii), in each case to support such Bilateral FCIs and
Participation FCIs, in which case such Bilateral FCIs and Participation FCIs
shall no longer be considered to be Bilateral FCIs or Participation FCIs issued
pursuant to this Agreement except that for purposes of Section 2.6(p)(iii), (iv)
and (v) and Section 2.6(h) such Bilateral FCIs and Participation FCIs shall
continue to be considered as issued pursuant to this Agreement and the
Borrowers’ obligations under such Sections with respect to fees, costs,
expenses, reimbursement and indemnification obligations shall continue to apply
with respect to such Bilateral FCIs and Participation FCIs. On or prior to the
then applicable Foreign Trade Maturity Date (not giving effect to the proposed
extension), the Parent Borrower shall pay or cause to be paid to each
non-extending Lender all amounts owing to such non-extending Lender with respect
to its Participation FCI Commitment, Bilateral FCI Issuing Commitment, and/or
Participation FCI Issuing Commitment, as applicable, including the repayment of
an amount equal to the outstanding funded participations of all FCI
Disbursements made by such non-extending Lender or funded FCI Disbursements made
by such non-extending FCI Issuing Lender, as applicable, any accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents in connection with such Commitment. Upon the delivery
of an Extension Notice and upon the extension of the Foreign Trade Maturity Date
pursuant to this Section 2.6(b)(i), the Parent Borrower shall be deemed to have
represented and warranted on and as of the Notice Date and the Extension Date,
as the case may be, that no Default or Event of Default has occurred and is
continuing. Notwithstanding anything contained in this Agreement to the
contrary, no Lender with a Participation FCI Commitment or FCI Issuing Lender
shall have any obligation to extend the Foreign Trade Maturity Date, and each
Lender with a Participation FCI Commitment and each FCI Issuing Lender may (with
respect to its respective Participation FCI Commitment, Bilateral FCI Issuing
Commitment and/or Participation FCI Issuing Commitment) at its option,
unconditionally and without cause, decline to extend the Foreign Trade Maturity
Date.
(ii)    If the Foreign Trade Maturity Date shall have been extended in
accordance with Section 2.6(b)(i) with respect to (x) any Participation FCI
Commitments and Participation FCI Issuing Commitments and/or (y) any Bilateral
FCI Issuing Commitments, then, as to the applicable


24



--------------------------------------------------------------------------------




extending Lenders, all references herein to the “Foreign Trade Maturity Date”
shall refer to the Extended Foreign Trade Maturity Date.
(k)    The first parenthetical in Section 2.6(q)(i) of the Credit Agreement is
amended and restated in its entirety to read as follows:
(being a minimum of $10,000,000, or a lesser amount in the case of the
cancellation of the entire remaining amount of any FCI Issuing Lender’s
Bilateral FCI Issuing Commitment, any FCI Issuing Lender’s Participation FCI
Issuing Commitment, and/or any Lender’s Participation FCI Commitment)
(l)     The reference to “Funding Date” in Section 2.9(a)(ii)(D) of the Credit
Agreement is amended to read “Second Amendment Effective Date”.
(m)    Section 2.11(d) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(d)    The Parent Borrower shall repay the outstanding principal amount of the
Term Loan A in equal quarterly installments, commencing with the fiscal quarter
ending March 31, 2019, equal to 1.25% of the outstanding amount of the Term Loan
A as of the Second Amendment Effective Date (as such installments may hereafter
be adjusted as a result of prepayments made pursuant to Section 2.12) with the
outstanding principal balance of the Term Loan A due in full on the Term Loan A
Maturity Date, unless accelerated sooner pursuant to Article VII.
(n)    Clause (x) in the first proviso of Section 2.24(a)(iv) of the Credit
Agreement is amended and restated in its entirety to read as follows:
(x) only if, at the time of such reallocation, no Default or Event of Default
exists; and
(o)    A new sentence is added to the end of Section 3.10 of the Credit
Agreement to read as follows:
As of the Second Amendment Effective Date, no Borrower is using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments.
(p)    Section 5.10 of the Credit Agreement is amended and restated in its
entirety to read as follows:
Section 5.10    Use of Proceeds.
The proceeds of the Domestic Revolving Loans, the Global Revolving Loans, and
the Term Loan A will be used (a) to refinance existing indebtedness, and (b) for
lawful corporate purposes of the Parent Borrower and its Restricted
Subsidiaries. The Letters of Credit (other than Non-Financial Letters of Credit)
will be used to issue financial and performance letters of credit requested by
any Borrower on behalf of itself or any of its Restricted Subsidiaries or Joint
Ventures. The FCIs and Non-Financial Letters of Credit will be used only for the
operational business of the Parent Borrower, its Restricted Subsidiaries and
Joint Ventures; provided that no FCI or Non-Financial Letter of Credit may be
issued for the benefit of financial creditors, except for a Counter-Guarantee
supporting


25



--------------------------------------------------------------------------------




another FCI. No part of the proceeds of any Loan will be used, nor any Letter of
Credit or FCI issued, in each case whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.
(q)    The lead-in and clause (A) set forth in the first parenthetical of
Section 5.11(b)(i) of the Credit Agreement are amended and restated in their
entirety to read as follows:
but excluding (A) all real property (whether owned or leased) and leaseholds,
(r)    The second clause (iii) set forth in Section 5.11(f) of the Credit
Agreement is amended and restated in its entirety to read as follows:
(iii) [reserved] and
(s)    The parenthetical set forth in Section 5.12 of the Credit Agreement is
amended and restated in its entirety to read as follows:
(including the filing and recording of financing statements and other documents)
(t)    Section 6.1(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(a)    Consolidated Leverage Ratio. The Parent Borrower will not permit the
Consolidated Leverage Ratio as at the last day of any fiscal quarter of the
Parent Borrower to exceed 3.50 to 1.0; provided that the Consolidated Leverage
Ratio as of the last day of any fiscal quarter of the Parent Borrower ending
within the four fiscal quarters immediately following a Permitted Acquisition
with Consideration in excess of $150,000,000 may increase to no more than 4.00
to 1.0; provided, further that the Consolidated Leverage Ratio as at the last
day of any fiscal quarter of the Parent Borrower shall be 3.50 to 1.0 for at
least one full fiscal quarter before the Consolidated Leverage Ratio as of the
last day of any period of four consecutive fiscal quarters of the Parent
Borrower ending within the four fiscal quarters immediately following a
Permitted Acquisition in excess of $150,000,000 may again increase to 4.00 to
1.0 for a new period of four consecutive fiscal quarters of the Parent Borrower.
(u)    In Section 6.2 of the Credit Agreement,
(i)    the first parenthetical set forth in Section 6.2(b) of the Credit
Agreement is amended and restated in its entirety to read as follows:
(including any Permitted Refinancings thereof or any subordinated debt which is
in exchange for existing subordinated debt of the Parent Borrower)
(ii)    Section 6.2(c) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(c)    Indebtedness existing on the Effective Date and set forth in Section 6.2
of the Disclosure Letter and Permitted Refinancings thereof;
(iii)    Section 6.2(g) of the Credit Agreement is amended and restated in its
entirety to read as follows:


26



--------------------------------------------------------------------------------




(g)    (i) Indebtedness of the Parent Borrower or any Restricted Subsidiary
Incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and Permitted Refinancings
thereof; provided that such Indebtedness (other than any such Permitted
Refinancings) is Incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) Attributable Debt in
connection with Sale/Leaseback Transactions involving fixed or capital assets,
if at the time of Incurrence thereof, after giving effect thereto, the aggregate
principal amount of all Specified Indebtedness shall not exceed an amount equal
to 10% of the Total Consolidated Assets;
(iv)    Section 6.2(h) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(h)    Indebtedness of any Person that becomes a Restricted Subsidiary after the
Effective Date and Permitted Refinancings thereof; provided that (i) such
Indebtedness (other than any such Permitted Refinancings) exists at the time
such Person becomes a Restricted Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary and (ii)
at the time of Incurrence thereof (whether before or after the Funding Date) and
after giving effect thereto, the aggregate principal amount of all Specified
Indebtedness shall not exceed an amount equal to 10% of the Total Consolidated
Assets (for the avoidance of doubt, measured after giving effect to the
Spinoff);
(v)    The text prior to the proviso in Section 6.2(l) of the Credit Agreement
is amended and restated in its entirety to read as follows:
unsecured Indebtedness of any Loan Party (and any unsecured Guarantees of such
Indebtedness by any other Loan Party to the extent permitted by Section 6.2(f))
and any Permitted Refinancings of any such Indebtedness that are Incurred by any
Loan Party and that are unsecured (and any unsecured Guarantees of such
Indebtedness by any other Loan Party to the extent permitted by Section 6.2(f));
(vi)    Section 6.2(s) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(s)    Indebtedness assumed in connection with any Permitted Acquisition after
the Funding Date so long as such Indebtedness is not incurred in contemplation
of such Permitted Acquisition, and any Permitted Refinancings of any such
Indebtedness.
(v)    Section 6.5(m) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(m)    (i) other Investments if, after giving effect to any such Investment on a
pro forma basis in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower for which the financial statements
were (or were required to be) delivered pursuant to Section 5.1(a) or (b) as if
such Investment had occurred on the first day of each relevant period, the
Consolidated Leverage Ratio is less than 2.75 to 1.0 and (ii) other Investments
in the aggregate not to exceed an amount equal to (A) 10% of Total Consolidated
Assets (determined at the time of making such Investment) plus (B) an additional
amount for all such Investments made after the


27



--------------------------------------------------------------------------------




Funding Date that is equal to the portion, if any, of the Available Amount on
such date that the Parent Borrower elects to apply to this Section 6.5(m)(ii)(B)
if, after giving effect to any such Investment on a pro forma basis in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent Borrower for which the financial statements were (or were required to be)
delivered pursuant to Section 5.1(a) or (b) as if such Investment had occurred
on the first day of each relevant period, the Consolidated Leverage Ratio is
greater than or equal to 2.75 to 1.0.
(w)    Section 6.6(e) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(e)    Dispositions of assets that are not permitted by any other paragraph of
this Section 6.6; provided that (i) the aggregate gross proceeds (including any
non‑cash proceeds, determined on the basis of face amount in the case of notes
or similar consideration and on the basis of fair market value in the case of
other non‑cash proceeds) of all assets Disposed of in reliance upon this
paragraph (e) shall not exceed, in any fiscal year of the Parent Borrower, an
amount equal to 15% of the Total Consolidated Assets (determined at the time of
making such Disposition with reference to the Total Consolidated Assets as of
the end of the most recently completed fiscal year for which financial
statements have been delivered pursuant to Section 5.1(a)); provided, however,
that Dispositions of assets, if not made to the extent permitted in any fiscal
year as provided above in this paragraph (e) (for the avoidance of doubt,
starting with the fiscal year ending December 31, 2015), may be made in any
subsequent fiscal year on a cumulative basis with the Disposition of assets
permitted in such subsequent fiscal year and (ii) any Disposition permitted by
this paragraph (e) for a purchase price in excess of $10,000,000 shall be made
for fair value and for at least 75% cash consideration;
(x)    Each reference to “2.50” in Section 6.8(e) of the Credit Agreement is
amended to read “2.75”.
(y)    Each reference to “2.50” in Section 6.9(a)(iii) of the Credit Agreement
is amended to read “2.75”.
(z)    Clause (g)(ii) in Article VII of the Credit Agreement is amended and
restated in its entirety to read as follows:
(ii) [reserved];
(aa)    Article VII of the Credit Agreement is amended to (i) delete the “or” at
the end of clause (o) thereof, (ii) add an “or” at the end of clause (p)
thereof, and (iii) add a new clause (q) thereof immediately following clause (p)
thereof to read as follows:
(q)    any event or condition occurs that (i) results in an automatic
termination, wind-down or comparable event with respect to any Material
Receivables Transaction Attributable Indebtedness, or (ii) permits a notice of
termination, a notice of wind-down, a notice of acceleration or any comparable
notice to be given under any such Material Receivables Transaction Attributable
Indebtedness prior to the scheduled termination, wind-down, maturity or
comparable event and which event or condition giving rise to such notice
continues for a period of 14 calendar days after such notice;


28



--------------------------------------------------------------------------------




(bb)    Article VIII of the Credit Agreement is amended to add a new Section
8.11 immediately following Section 8.10 of the Credit Agreement to read as
follows:
Section 8.11    ERISA Matters.
(a)    Each Lender (i) represents and warrants, as of the Second Amendment
Effective Date (or, with respect to any Person that becomes a Lender after the
Second Amendment Effective Date, as of the date such Person becomes a Lender
party to this Agreement), and (ii) covenants, from the Second Amendment
Effective Date (or, with respect to any Person that becomes a Lender after the
Second Amendment Effective Date, from the date such Person becomes a Lender
party to this Agreement) to the date such Person ceases being a Lender party to
this Agreement, in each case, for the benefit of each Agent, each arranger, and
their respective Affiliates, and not, for each avoidance of doubt, to or for the
benefit of any Loan Party, that at least one of the following is and will be
true: (A) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments; (B) the
transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (C)(1) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (2)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (3) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14, and (4) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or (D) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.
(b)    In addition, unless subclause (A) in the immediately preceding clause (a)
is true with respect to a Lender, or such Lender has not provided another
representation, warranty and covenant as provided in subclause (D) in the
immediately preceding clause (a), such Lender further (i) represents and
warrants, as of the Second Amendment Effective Date (or, with respect to any
Person that becomes a Lender after the Second Amendment Effective Date, as of
the date such Person becomes a Lender party to this Agreement), and (ii)
covenants, from the Second Amendment Effective Date (or, with respect to any
Person that becomes a Lender after the Second Amendment Effective Date, from the
date such Person becomes a Lender party to this Agreement) to the date such
Person ceases being a Lender party to this Agreement, in each case, for the
benefit of, each Agent, each arranger, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of


29



--------------------------------------------------------------------------------




any Loan Party, that: (A) none of any Agent, any arranger, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
any Agent under this Agreement, any Loan Document or any documents related to
hereto or thereto); (B) the Person making the investment decision on behalf of
such Lender with respect to the entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(C) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations); (D) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and (E) no fee or other compensation is
being paid directly to any Agent, any arranger, or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.
(c)    Each Agent and each arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender, or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
(cc)    Section 9.2(c)(iv) of the Credit Agreement is amended and restated in
its entirety to read as follows:
(iv)    (A) this Agreement and the other Loan Documents may be amended to remove
any Foreign Subsidiary as a Foreign Subsidiary Borrower under the Foreign Trade
Facility or the Bilateral Foreign Trade Facility, as applicable, upon (I)
written notice by the Parent Borrower and such Foreign Subsidiary to the Foreign
Trade Facility Agent and the Administrative Agent to such effect, (II) (x)
repayment in full of all outstanding Obligations of such Foreign Subsidiary
Borrower under the Foreign Trade Facility or the Bilateral Foreign Trade
Facility, as applicable, or (y) assumption in


30



--------------------------------------------------------------------------------




full of all outstanding Obligations of such Foreign Subsidiary Borrower under
the Foreign Trade Facility or the Bilateral Foreign Trade Facility, as
applicable, by the Parent Borrower, any existing Foreign Subsidiary Borrower or
any new Foreign Subsidiary Borrower approved by the Agents, each FCI Issuing
Lender and the Lenders with a Participation FCI Commitment and (III) the
expiration or termination of (or full cash collateralization or provision of
other credit support in a manner consistent with the terms of Section 2.6(o)(iv)
or assumption by the Parent Borrower or another Foreign Subsidiary Borrower of
all the obligations of such Foreign Subsidiary Borrower (pursuant to a written
assumption agreement in form and substance reasonably satisfactory to the Parent
Borrower, such Foreign Subsidiary Borrower, any other Foreign Subsidiary
Borrower that assumes obligations of such Foreign Subsidiary Borrower, and the
Foreign Trade Facility Agent) in respect of) all FCIs issued for the account of
such Foreign Subsidiary Borrower and (B) a Foreign Subsidiary may become a
Foreign Subsidiary Borrower under the Foreign Trade Facility and the Bilateral
Foreign Trade Facility in accordance with (including the consents required by)
Section 2.23(b);
(dd)    The “Purpose” paragraph of Part A to Schedule 1.1C of the Credit
Agreement is amended and restated in its entirety to read as follows:
Purpose:
The purpose of an FCI must be for particular trade risks only, e.g., performance
or warranty obligations of the relevant Borrower such as payment obligations
arising from non-performance, warranty obligations or comparable events of
non-fulfillment of contractual or legal obligations; provided that, for the
avoidance of doubt, an FCI that is a Counter-Guarantee may be issued for the
purpose of providing credit support for an Indirect FCI or a standby letter of
credit, bank guarantee or surety issued or to be issued for a particular trade
risk. The purpose of an FCI must not be to cover the risk of the relevant
Borrower’s being or becoming insolvent or filing for or becoming the subject of
bankruptcy, insolvency, liquidation, reorganization or similar proceedings.

(ee)    Schedule 1.1A to the Credit Agreement is amended and restated in its
entirety in the form of Schedule 1.1A attached hereto. Schedule 1.1D to the
Credit Agreement is amended and restated in its entirety in the form of Schedule
1.1D attached hereto. Schedule 1.1E to the Credit Agreement is amended and
restated in its entirety in the form of Schedule 1.1E attached hereto. Schedule
1.1F to the Credit Agreement is amended and restated in its entirety in the form
of Schedule 1.1F attached hereto. Schedule 2.23 to the Credit Agreement is
amended and restated in its entirety in the form of Schedule 2.23 attached
hereto.
(ff)    Exhibit N to the Credit Agreement is amended to add the following in the
heading on the first page thereof:
Check for distribution to Public Lenders and private-side Lenders.
2.    Amendments to the Guarantee and Collateral Agreement. The Guarantee and
Collateral Agreement is hereby amended as follows:
(a)    The definition of “Borrower Obligations” in Section 1.1 of the Guarantee
and Collateral Agreement is amended and restated in its entirety to read as
follows:
“Borrower Obligations”: the collective reference to the unpaid principal of and
interest (and premium, if any) on the Loans (including Incremental Term Loans),
Reimbursement Obligations, Bilateral FCI Reimbursement Obligations and
Participation FCI Reimbursement Obligations and


31



--------------------------------------------------------------------------------




all other obligations and liabilities of the Borrowers and the Subsidiaries
(including interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans, Reimbursement Obligations, Bilateral
FCI Reimbursement Obligations and Participation FCI Reimbursement Obligations
and interest accruing at the then applicable rate provided in the Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Borrower or
any Subsidiary Guarantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to any Agent or any other
Secured Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, this Agreement, the other Loan
Documents, any Hedging Agreement of any Borrower or any Subsidiary with any
Lender or Affiliate of a Lender (even if such Person ceases to be a Lender or
such Person’s Affiliate ceased to be a Lender; provided that, in the case of a
Hedging Agreement with a Person who is no longer a Lender (or Affiliate of a
Lender), the obligations arising under such Hedging Agreement shall only
constitute Borrower Obligations through the stated termination date (without
extension or renewal) of such Hedging Agreement) or Specified Cash Management
Agreement with any Lender or any Affiliate of any Lender (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender), in each
case whether on account of principal, interest, premium, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including all fees
and disbursements of counsel to any Agent or to any other Secured Party that are
required to be paid by any Borrower or any Subsidiary pursuant to the terms of
any of the foregoing agreements); provided, however, that the “Borrower
Obligations” of any Borrower shall exclude any Excluded Swap Obligations with
respect to such Borrower.
(b)    The definition of “Obligations” in Section 1.1 of the Guarantee and
Collateral Agreement is amended and restated in its entirety to read as follows:
“Obligations”: the collective reference to (i) the Borrower Obligations, (ii)
the Guarantor Obligations, and (iii) the Specified Obligations.
(c)    The definition of “Secured Parties” in Section 1.1 of the Guarantee and
Collateral Agreement is amended and restated in its entirety to read as follows:
“Secured Parties”: the collective reference to the Administrative Agent, the
Foreign Trade Facility Agent, the Lenders, in the case of any Hedging Agreement
entered into by the Parent Borrower or any Subsidiary or any Specified Cash
Management Agreement, any Lender or any Affiliate of any Lender counterparty
thereto (even if such Person ceases to be a Lender or such Person’s Affiliate
ceased to be a Lender; provided that, in the case of a Hedging Agreement with a
Person who is no longer a Lender (or Affiliate of a Lender), such Person shall
be considered a Secured Party only through the stated termination date (without
extension or renewal) of such Hedging Agreement), and in the case of any
Specified Loan Document entered into by any Specified Obligations Party with
respect to any Specified Obligations, the applicable lender or lenders party
thereto (including, for the avoidance of doubt, any Person even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender).
(d)    The definition of “Subsidiary Loan Documents” in Section 1.1 of the
Guarantee and Collateral Agreement is amended and restated in its entirety to
read as follows:
“Specified Loan Documents”: (i) with respect to any Indebtedness incurred by any
Foreign Subsidiary or any other Restricted Subsidiary that is not a Loan Party
pursuant to Section 6.2(k) of


32



--------------------------------------------------------------------------------




the Credit Agreement, the definitive documentation governing any such
Indebtedness which has been designated by the Parent Borrower as a “Specified
Loan Document” by delivery to the Administrative Agent not later than 90 days
after the execution and delivery thereof by such Foreign Subsidiary or such
Restricted Subsidiary of a Secured Party Designation Notice; (ii) with respect
to any Indebtedness incurred by any Foreign Subsidiary pursuant to Section
6.2(r) of the Credit Agreement, the definitive documentation governing any such
Indebtedness which has been designated by the Parent Borrower as a “Specified
Loan Document” by delivery to the Administrative Agent not later than 90 days
after the execution and delivery thereof by such Foreign Subsidiary of a Secured
Party Designation Notice; and (iii) with respect to any Indebtedness relating to
reimbursement and related obligations in connection with letters of credit
(which may be financial letters of credit, non-financial letters of credit or
commercial letters of credit), bank guarantees or surety instruments incurred by
the Parent Borrower or any Subsidiary with any Lender or any Affiliate of any
Lender (even if such Person ceases to be a Lender or such Person’s Affiliate
ceased to be a Lender) pursuant to Section 6.2(j) of the Credit Agreement, the
definitive documentation governing any such Indebtedness which has been
designated by the Parent Borrower as a “Specified Loan Document” by delivery to
the Administrative Agent not later than 90 days after the execution and delivery
thereof by the Parent Borrower or such Subsidiary of a Secured Party Designation
Notice. For the avoidance of doubt, it is understood and agreed that any Secured
Party Designation Notice delivered prior to the Second Amendment Effective Date
designating documentation as a “Subsidiary Loan Document” shall remain effective
and be deemed to have designated such documentation as a “Specified Loan
Document”.
(e)    The definition of “Subsidiary Obligations” in Section 1.1 of the
Guarantee and Collateral Agreement is amended and restated in its entirety to
read as follows:
“Specified Obligations”: the collective reference to the unpaid principal of and
interest (and premium, if any) on any Indebtedness incurred by any Specified
Obligations Party pursuant to any Specified Loan Documents, and all other
obligations and liabilities of such Specified Obligations Parties (including
interest accruing at the then applicable rate provided in any Specified Loan
Document after the maturity of such indebtedness and such other obligations and
liabilities and interest accruing at the then applicable rate in any Specified
Loan Document after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any such Specified Obligations Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Specified Loan Documents, in each case whether on account of principal,
interest, premium, reimbursement obligations, fees, indemnities, costs, expenses
or otherwise (including all fees and disbursements of counsel that are required
to be paid by any Specified Obligations Party pursuant to the terms of any
Specified Loan Document).
(f)    The following new definition is added to Section 1.1 of the Guarantee and
Collateral Agreement in the appropriate alphabetical order to read as follows:
“Specified Obligations Party”: (i) with respect to any secured Indebtedness
incurred pursuant to Section 6.2(k) of the Credit Agreement, any Foreign
Subsidiary or any other Restricted Subsidiary that is not a Loan Party that has
incurred such Indebtedness (but only to the extent the Parent Borrower has
delivered to the Administrative Agent, not later than 90 days after the
execution and delivery of the documentation relating to such Indebtedness, a
Secured Party Designation Notice with respect to such Indebtedness); (ii) with
respect to any secured Indebtedness incurred pursuant


33



--------------------------------------------------------------------------------




to Section 6.2(r) of the Credit Agreement, any Foreign Subsidiary that has
incurred such Indebtedness (but only to the extent the Parent Borrower has
delivered to the Administrative Agent, not later than 90 days after the
execution and delivery of the documentation relating to such Indebtedness, a
Secured Party Designation Notice with respect to such Indebtedness); and (iii)
with respect to any Indebtedness relating to reimbursement and related
obligations in connection with letters of credit (which may be financial letters
of credit, non-financial letters of credit or commercial letters of credit),
bank guarantees or surety instruments incurred pursuant to Section 6.2(j) of the
Credit Agreement and provided by any Lender or any Affiliate of any Lender (even
if such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender), the Parent Borrower or any Subsidiary that has incurred such
Indebtedness (but only to the extent the Parent Borrower has delivered to the
Administrative Agent, not later than 90 days after the execution and delivery of
the documentation relating to such Indebtedness, a Secured Party Designation
Notice with respect to such Indebtedness).
(g)    Section 2.1(a) of the Guarantee and Collateral Agreement is amended and
restated in its entirety to read as follows:
(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent and the other Secured
Parties and their respective successors and permitted assigns, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations (other than in respect of
Excluded Taxes); provided, however, that the Parent Borrower’s guarantee
obligations under this Section 2 shall be limited to the guarantee of the prompt
and complete payment and performance by each Foreign Subsidiary Borrower and
each Subsidiary when due (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations of such Foreign Subsidiary Borrower
and/or such Subsidiary (other than in respect of Excluded Taxes); and provided,
further, that the obligations of any Guarantor under this Section 2.1 shall
exclude any Excluded Swap Obligations with respect to such Guarantor.
(h)    Each reference in the Guarantee and Collateral Agreement to “Subsidiary
Loan Document” or “Subsidiary Loan Documents” is amended to read “Specified Loan
Document” or “Specified Loan Documents”, as applicable.
(i)    The reference to “Subsidiary Obligations” in Section 6.3 of the Guarantee
and Collateral Agreement is amended to read “Specified Obligations”.
(j)    Annex 3 to the Guarantee and Collateral Agreement is amended and restated
in the form of Annex 3 attached hereto.
3.    Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:
(a)    receipt by the Administrative Agent of counterparts of this Amendment,
duly executed by the Parent Borrower, each Subsidiary Guarantor, each FCI
Issuing Lender, each Lender (including each Exiting Lender and each New Lender),
the Foreign Trade Facility Agent and the Administrative Agent;
(b)    receipt by the Administrative Agent of legal opinions (addressed to the
Agents and the Lenders and dated the date of this Amendment) from (i) Robinson,
Bradshaw & Hinson, P.A., counsel for the Parent Borrower, and (ii) the General
Counsel of the Parent Borrower, in each case, the opinions of which shall be
customary for transactions of this type;


34



--------------------------------------------------------------------------------




(c)    receipt by the Administrative Agent of the following, in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel: (i)     copies of the organizational documents of each Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the jurisdiction of its organization or incorporation,
where applicable (or, to the extent such organizational documents have not been
amended or modified since the Funding Date, a certification from a Responsible
Officer of the applicable Loan Party that no amendments or modifications to such
organizational documents have been made since the Funding Date), and certified
by a Responsible Officer of such Loan Party to be true and correct as of the
date of this Amendment, (ii) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act on behalf of such Loan Party in connection with this Amendment
and the other Loan Documents to which such Loan Party is a party, and (iii) such
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its
jurisdiction of organization or incorporation;
(d)    receipt by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, of (i)(A) searches of UCC filings in
the jurisdiction of incorporation or formation, as applicable, of the Parent
Borrower and each Subsidiary Guarantor and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Encumbrances or as otherwise permitted pursuant
to Section 6.3 of the Credit Agreement, and (B) tax lien, judgment and
bankruptcy searches, and (ii) completed UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;
(e)    receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Parent Borrower, certifying that (i) since December
31, 2016, there has been no event or condition that has had or could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect, (ii) the representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the date of
this Amendment, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (other than those representations and warranties that
are expressly qualified by a Material Adverse Effect or other materiality, in
which case such representations and warranties shall be true and correct in all
respects) as of such earlier date, and (iii) as of the date of this Amendment
(and after giving effect to this Amendment), no Default or Event of Default
shall have occurred and be continuing;
(f)    receipt by each Agent, each Lender and each FCI Issuing Lender of all
applicable licenses, consents, permits and approvals as deemed necessary by such
Agent, such Lender or such FCI Issuing Lender in order to execute and perform
the transactions contemplated by the Loan Documents;
(g)    the Lenders shall have completed “know your customer” due diligence, and
the Parent Borrower and its Subsidiaries shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent and the Lenders in order to comply with
applicable law, including without limitation, the USA Patriot Act (Title III of
Pub. L. 107 56 (signed into law October 26, 2001)), Sanctions, the United States
Foreign Corrupt Practices Act of 1977, and the applicable European Union or
German acts and ordinance such as the German Anti-Money-


35



--------------------------------------------------------------------------------




Laundering-Act (“Geldwäschegesetz”) and the German Foreign Trade Ordinance
(“Außenwirtschaftsverornung”);
(h)    the Parent Borrower shall have (i) paid all accrued and unpaid interest
and fees owing under the Credit Agreement to the date of this Amendment, and
(ii) prepaid any Domestic Revolving Loans and/or any Global Revolving Loans (and
paid any additional amounts required pursuant to Section 2.18 of the Credit
Agreement) to the extent necessary to keep the outstanding Domestic Revolving
Loans and/or the outstanding Global Revolving Loans ratable with the revised
Domestic Revolving Commitments and/or the Global Revolving Commitments as of the
date of this Amendment (after giving effect to this Amendment); and
(i)    receipt by the Administrative Agent, the Foreign Trade Facility Agent,
MLPFS, and the Lenders of all fees and other amounts due and payable on or prior
to the date of this Amendment, including, to the extent invoiced, reimbursement
or payment of all out of pocket expenses (including fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party.
For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date of this Amendment specifying its
objection thereto.
4.    Exiting Lenders; New Lenders.
(a)    Each Person executing this Amendment under the heading “Exiting Lender”
on the signature pages hereto, in its capacity as a Lender (including, for the
avoidance of doubt, in its capacity as Issuing Lender and/or FCI Issuing Lender,
as applicable) (each such Person, an “Exiting Lender”) under the Credit
Agreement immediately prior to the effectiveness of this Amendment, is signing
this Amendment for the sole purposes of amending the Credit Agreement and
assigning its Commitments and outstanding Loans to Lenders (other than to any
other Exiting Lender) as described in the following sentence. Upon giving effect
to this Amendment, (i) the Loans of each Exiting Lender outstanding under the
Credit Agreement immediately prior to the effectiveness of this Amendment shall
be fully assigned at par to Lenders under the Credit Agreement after giving
effect to this Amendment, and the Commitments of each Exiting Lender existing
under the Existing Credit Agreement immediately prior to the effectiveness of
this Amendment shall be fully assigned to Lenders under the Credit Agreement
after giving effect to this Amendment so that, after giving effect to such
assignments, the Lenders shall hold each class of the Loans and Commitments and
have the Applicable Percentages, in each case as set forth on Schedule 1.1A
attached hereto, (ii) the obligations each Exiting Lender to lend under the
Credit Agreement shall be terminated, (iii) each Exiting Lender shall no longer
be a Lender under the Credit Agreement or any other Loan Document, (iv) no
Exiting Lender shall have any rights or duties as a Lender under the Credit
Agreement or any other Loan Document, except for rights or duties in respect of
expense reimbursement and indemnification provisions in the Credit Agreement or
any other Loan Document which by their express terms would survive termination
of the Credit Agreement or such other Loan Document, and (v) the Loan Parties
shall have no obligations or liabilities to any Exiting Lender, except for
obligations in respect of expense reimbursement and indemnification provisions
in the Credit Agreement or any other Loan Document which by their express terms
would survive termination of the Credit Agreement or such other Loan Document.
(b)    (i)    Each Person executing this Amendment under the heading “New
Lender” on the signature pages hereto (each such Person, a “New Lender”) hereby
agrees to provide the


36



--------------------------------------------------------------------------------




Commitments in the amounts set forth on Schedule 1.1A attached hereto, and the
initial Applicable Percentages of each New Lender shall be as set forth on
Schedule 1.1A attached hereto.
(ii)    Each New Lender (A) represents and warrants that (1) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (2) it satisfies the requirements of an
Eligible Assignee, (3) from and after the date of this Amendment, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, (4) it is sophisticated with
respect to its decision to enter into this Amendment and to become a Lender
under the Credit Agreement and either it, or the Person exercising discretion in
making its decision to enter into this Amendment and to become a Lender under
the Credit Agreement, is experienced in transactions of this type, (5) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.1(a) and (b) of the Credit Agreement and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Amendment and to become a Lender under
the Credit Agreement, and (6) it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Amendment and become a Lender under the Credit Agreement; (B) appoints and
authorizes the each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any instrument
or document furnished pursuant thereto as are delegated to such Agent by the
terms thereof, together with such powers as are incidental thereto; and (C)
agrees that (1) it will, independently and without reliance on any Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (2) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, including,
without limitation, if it is a Non-U.S. Lender, its obligation pursuant to
Section 2.19(e) of the Credit Agreement.
(iii)    Each Loan Party that is a party hereto agrees that, as of the date of
this Amendment, each New Lender shall (A) be a party to the Credit Agreement,
(B) be a “Lender” for all purposes of the Credit Agreement and the other Loan
Documents, and (C) have the rights and obligations of a Lender under the Credit
Agreement and the other Loan Documents.
(iv)    The address of each New Lender for purposes of Section 9.1 of the Credit
Agreement is as set forth in such New Lender’s Administrative Questionnaire
delivered by such New Lender to the Administrative Agent on or before the date
of this Amendment, or such other address as shall be designated by such New
Lender in accordance with Section 9.1 of the Credit Agreement.
5.    Reallocation and Restatement of Loans and Commitments. On the date of this
Amendment, the Loans outstanding under the Credit Agreement immediately prior to
the effectiveness of this Amendment, and the Commitments existing under the
Credit Agreement immediately prior to the effectiveness of this Amendment, in
each case, shall be reallocated and restated among the Lenders party to the
Credit Agreement after giving effect to this Amendment (including, for the
avoidance of doubt, the New Lenders) so that, after giving effect to this
Amendment, the Lenders party to the Credit Agreement after giving effect to this
Amendment (including, for the avoidance of doubt, the New Lenders) hold each
class of the Loans and Commitments and have the Applicable Percentages, in each
case, as set forth on Schedule 1.1A attached hereto. The parties hereto agree
that the Parent Borrower, the Lenders and the Administrative Agent shall effect
such assignments, prepayments, borrowings, reallocations and restatements as are
necessary (including


37



--------------------------------------------------------------------------------




by pursuant to a cashless settlement mechanism approved by the Parent Borrower,
any Lender and the Administrative Agent) to effectuate the modifications to the
classes of Commitments and Loans as contemplated in this Amendment.
6.    Miscellaneous.
(a)    The Credit Agreement (as amended by this Amendment), the Guarantee and
Collateral Agreement (as amended by this Amendment) and the obligations of the
parties thereunder and under the other Loan Documents, are hereby ratified and
confirmed by each party hereto and shall remain in full force and effect
according to their terms. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or any Agent under any of the Loan
Documents, or, except as expressly provided herein, constitute a waiver or
amendment of any provision of any of the Loan Documents. This Amendment shall
constitute a Loan Document.
(b)    Each Subsidiary Guarantor (i) acknowledges and consents to all of the
terms and conditions of this Amendment, (ii) affirms all of its obligations
under the Loan Documents, and (iii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents.
(c)    Each Loan Party hereby represents and warrants as follows: (i) such Loan
Party has taken all necessary action to authorize the execution, delivery and
performance of this Amendment; (ii) this Amendment has been duly executed and
delivered by such Loan Party and constitutes such Loan Party’s legal, valid and
binding obligations, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; and (iii) no material consent or approval of, authorization or order
of, or filing, registration or qualification with, any Governmental Authority is
required in connection with the execution, delivery or performance by such Loan
Party of this Amendment.
(d)    Each Lender (including each New Lender, but excluding any Exiting Lender)
party hereto represents and warrants that, after giving effect to this
Amendment, the representations and warranties of such Lender set forth in the
Credit Agreement (as amended by this Amendment) are true and correct as of the
date of this Amendment. Each Lender (including each New Lender, but excluding
any Exiting Lender) party hereto hereby agrees to comply with the covenants
applicable to such Lender set forth in the Credit Agreement (as amended by this
Amendment).
(e)    This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
(f)    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).
[Signature pages follow]






38



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
PARENT BORROWER:    SPX CORPORATION,
a Delaware corporation
By:    /s/ John W. Nurkin    
Name:    John W. Nurkin
Title:    Vice President, Secretary and General Counsel
SUBSIDIARY GUARANTORS:
FLASH TECHNOLOGY, LLC,

a Delaware limited liability company
By:    /s/ John W. Nurkin    
Name:    John W. Nurkin
Title:    Vice President and Secretary
GENFARE HOLDINGS, LLC,
a Delaware limited liability company
By:    /s/ John W. Nurkin    
Name:    John W. Nurkin
Title:    Vice President and Secretary
MARLEY ENGINEERED PRODUCTS LLC,
a Delaware limited liability company
By:    /s/ John W. Nurkin    
Name:    John W. Nurkin
Title:    Executive Vice President and Secretary
SPX COOLING TECHNOLOGIES, INC.,
a Delaware corporation
By:    /s/ John W. Nurkin    
Name:    John W. Nurkin
Title:    Executive Vice President and Secretary






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






SPX HEAT TRANSFER LLC,
a Delaware limited liability company
By:    /s/ John W. Nurkin    
Name:    John W. Nurkin
Title:    Vice President and Secretary
SPX HOLDING INC.,
a Connecticut corporation
By:    /s/ John W. Nurkin    
Name:    John W. Nurkin
Title:    Vice President and Secretary
SPX TRANSFORMER SOLUTIONS, INC.,
a Wisconsin corporation
By:    /s/ John W. Nurkin    
Name:    John W. Nurkin
Title:    Vice President and Secretary
TCI INTERNATIONAL, INC.,
a Delaware corporation
By:    /s/ John W. Nurkin    
Name:    John W. Nurkin
Title:    Vice President and Secretary
THE MARLEY COMPANY LLC,
a Delaware limited liability company
By:    /s/ John W. Nurkin    
Name:    John W. Nurkin
Title:    Executive Vice President and Secretary
THE MARLEY-WYLAIN COMPANY,
a Delaware corporation
By:    /s/ Matthew Hanna    
Name:    Matthew Hanna
Title:    Vice President, Secretary and Treasurer








SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






FOREIGN TRADE FACILITY AGENT:    DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT
BRANCH,
as Foreign Trade Facility Agent
By:    /s/ Christiane Roth    
Name:    Christiane Roth
Title:    Managing Director
By:    /s/ Myriam Rotthaus    
Name:    Myriam Rotthaus
Title:    Vice President






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A.,
as Administrative Agent
By:    /s/ Anthea Del Bianco    
Name:    Anthea Del Bianco
Title:    Vice President






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






LENDERS:    BANK OF AMERICA, N.A.,
as a Lender, Swingline Lender, Issuing Lender and Participation FCI Issuing
Lender
By:    /s/ Matthew N. Walt    
Name:    Matthew N. Walt
Title:    Vice President






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,
as a Lender, Issuing Lender, Participation FCI Issuing Lender, and Bilateral FCI
Issuing Lender
By:    /s/ Christiane Roth    
Name:    Christiane Roth
Title:    Managing Director
By:    /s/ Myriam Rotthaus    
Name:    Myriam Rotthaus
Title:    Vice President






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
By:    /s/ Anca Trifan    
Name:    Anca Trifan
Title:    Managing Director
By:    /s/ Marcus Tarkington    
Name:    Marcus Tarkington
Title:    Director






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA,
as a Lender and Bilateral FCI Issuing Lender
By:    /s/ Michael Grad    
Name:    Michael Grad
Title:    Director




SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender, Issuing Lender, Participation FCI Issuing Lender
By:    /s/ George Stoecklein    
Name:    George Stoecklein
Title:    Managing Director






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






COMPASS BANK,
as a Lender
By:    /s/ Daniel Feldman    
Name:    Daniel Feldman
Title:    Vice President




SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender
By:    /s/ Gary Herzog    
Name:    Gary Herzog
Title:    Managing Director




By:    /s/ Michael Madnick    
Name:    Michael Madnick
Title:    Managing Director






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






FIFTH THIRD BANK,
as a Lender
By:    /s/ Richard Arendale    
Name:    Richard Arendale
Title:    Managing Director






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a Lender and Issuing Bank
By:    /s/ Cristina Caviness    
Name:    Cristina Caviness
Title:    Vice President




SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
By:    /s/ James D. Weinstein    
Name:    James D. Weinstein
Title:    Managing Director




SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






SUNTRUST BANK,
as a Lender
By:    /s/ Chris Hursey    
Name:    Chris Hursey
Title:    Director






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






TD BANK, N.A.,
as a Lender
By:    /s/ Mark Hogan    
Name:    Mark Hogan
Title:    Senior Vice President




SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






BNP PARIBAS,
as a Lender
By:    /s/ Melissa Dyki    
Name:    Melissa Dyki
Title:    Director
By:    /s/ Kwang Kyun Choi    
Name:    Kwang Kyun Choi
Title:    Vice President




SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH,
as a Lender
By:    /s/ Tao-Lun Lin    
Name:    Tao-Lun Lin
Title:    V.P. & General Manager






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH,
as a Lender
By:    /s/ Edward Chen    
Name:    Edward Chen
Title:    SVP & General Manager




SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






COMMERZBANK AG, FRANKFURT BRANCH,
as a Participation FCI Issuing Lender, Bilateral FCI Issuing Lender
By:    /s/ Jennifer Eiteneyer    
Name:    Jennifer Eiteneyer
Title:    Director
By:    /s/ Lothar Frenz    
Name:    Lothar Frenz
Title:    Director






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






NEW LENDER:    CITIZENS BANK, N.A.,
as a New Lender
By:    /s/ Jeffrey Neikirk    
Name:    Jeffrey Neikirk
Title:    Managing Director




SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






NEW LENDER:    REGIONS BANK,
as a New Lender
By:    /s/ Alfred J. Bacchi    
Name:    Alfred J. Bacchi
Title:    Managing Director






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






EXITING LENDER:    BANK OF TAIWAN, NEW YORK BRANCH,
as an Exiting Lender
By:    /s/ Yue-Li Shih    
Name:    Yue-Li Shih
Title:    VP & General Manager






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






EXITING LENDER:    COMMERZBANK AG, NEW YORK BRANCH,
as an Exiting Lender, Issuing Lender
By:    /s/ Marie Duflos    
Name:    Marie Duflos
Title:    Director
By:    /s/ Pedro Bell    
Name:    Pedro Bell
Title:    Director






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






EXITING LENDER:    HSBC BANK USA, N.A.,
as an Exiting Lender
By:    /s/ Patrick D. Mueller    
Name:    Patrick D. Mueller
Title:    Director




SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






EXITING LENDER:    NORTHERN TRUST COMPANY,
as an Exiting Lender
By:    /s/ John C. Canty    
Name:    John C. Canty
Title:    Senior Vice President




SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






EXITING LENDER:    WELLS FARGO BANK, N.A.,
as an Exiting Lender
By:    /s/ Kara Treiber    
Name:    Kara Treiber
Title:    Vice President






SPX CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------






Schedule 1.1A
Commitments
Lender
 
Domestic Revolving Commitments
 
Applicable Percentages for Domestic Revolving Commitments
 
Global Revolving Commitments
 
Applicable Percentages for Global Revolving Commitments
Bank of America, N.A.
 
$
14,449,700.37


 
7.224850185
%
 
$
14,620,259.84


 
9.746839893
%
The Bank of Nova Scotia
 
$
12,924,134.10


 
6.462067050
%
 
$
13,076,686.29


 
8.717790860
%
Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
13,006,905.32


 
6.503452660
%
 
$
13,160,434.51


 
8.773623007
%
Compass Bank
 
$
13,006,905.32


 
6.503452660
%
 
$
13,160,434.51


 
8.773623007
%
Credit Agricole Corporate and Investment Bank
 
$
13,006,905.32


 
6.503452660
%
 
$
13,160,434.51


 
8.773623007
%
Fifth Third Bank
 
$
13,006,905.32


 
6.503452660
%
 
$
13,160,434.51


 
8.773623007
%
JPMorgan Chase Bank, N.A.
 
$
13,917,859.11


 
6.958929555
%
 
$
14,082,140.89


 
9.388093927
%
Sumitomo Mitsui Banking Corporation
 
$
26,167,339.83


 
13.083669915
%
 
$
0.00


 
0.000000000
%
SunTrust Bank
 
$
13,006,905.32


 
6.503452660
%
 
$
13,160,434.51


 
8.773623007
%
TD Bank, N.A.
 
$
13,006,905.32


 
6.503452660
%
 
$
13,160,434.51


 
8.773623007
%
Citizens Bank, N.A.
 
$
9,361,030.34


 
4.680515170
%
 
$
9,471,524.84


 
6.314349893
%
Regions Bank
 
$
18,832,555.18


 
9.416277590
%
 
$
0.00


 
0.000000000
%
BNP Paribas
 
$
5,912,229.69


 
2.956114845
%
 
$
5,982,015.69


 
3.988010460
%
Deutsche Bank AG, New York Branch
 
$
13,643,719.46


 
6.821859730
%
 
$
13,804,765.39


 
9.203176927
%
Taiwan Cooperative Bank, Los Angeles Branch
 
$
5,000,000.00


 
2.500000000
%
 
$
0.00


 
0.000000000
%
E Sun Commercial Bank, LTD., Los Angeles Branch
 
$
1,750,000.00


 
0.875000000
%
 
$
0.00


 
0.000000000
%
Total
 
$
200,000,000.00


 
100.000000000
%
 
$
150,000,000.00


 
100.000000000
%










--------------------------------------------------------------------------------






Lender
 
Term Loan A Commitments
 
Applicable Percentages for Term Loan A Commitments
 
Participation FCI Commitments
 
Applicable Percentages for Participation FCI Commitments
Bank of America, N.A.
 
$
31,849,939.14


 
9.099982611
%
 
$
12,401,171.46


 
8.552532041
%
The Bank of Nova Scotia
 
$
28,487,295.47


 
8.139227277
%
 
$
11,091,884.14


 
7.649575269
%
Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
28,669,739.26


 
8.191354074
%
 
$
11,162,920.91


 
7.698566145
%
Compass Bank
 
$
28,669,739.26


 
8.191354074
%
 
$
11,162,920.91


 
7.698566145
%
Credit Agricole Corporate and Investment Bank
 
$
28,669,739.26


 
8.191354074
%
 
$
11,162,920.91


 
7.698566145
%
Fifth Third Bank
 
$
28,669,739.26


 
8.191354074
%
 
$
11,162,920.91


 
7.698566145
%
JPMorgan Chase Bank, N.A.
 
$
28,000,000.00


 
8.000000000
%
 
$
10,000,000.00


 
6.896551724
%
Sumitomo Mitsui Banking Corporation
 
$
28,669,739.26


 
8.191354074
%
 
$
11,162,920.91


 
7.698566145
%
SunTrust Bank
 
$
28,669,739.26


 
8.191354074
%
 
$
11,162,920.91


 
7.698566145
%
TD Bank, N.A.
 
$
28,669,739.26


 
8.191354074
%
 
$
11,162,920.91


 
7.698566145
%
Citizens Bank, N.A.
 
$
20,633,524.47


 
5.895292706
%
 
$
8,033,920.35


 
5.540634724
%
Regions Bank
 
$
20,633,524.47


 
5.895292706
%
 
$
8,033,920.35


 
5.540634724
%
BNP Paribas
 
$
13,031,699.66


 
3.723342760
%
 
$
5,074,054.96


 
3.499348248
%
Taiwan Cooperative Bank, Los Angeles Branch
 
$
5,000,000.00


 
1.428571429
%
 
$
0.00


 
0.000000000
%
E Sun Commercial Bank, LTD., Los Angeles Branch
 
$
1,675,841.97


 
0.478811991
%
 
$
853,087.22


 
0.588336014
%
Deutsche Bank AG Deutschlandgeschäft Branch
 
$
0.00


 
0.000000000
%
 
$
11,371,515.15


 
7.842424241
%
Total
 
$
350,000,000.00


 
100.000000000
%
 
$
145,000,000.00


 
100.000000000
%














--------------------------------------------------------------------------------






Lender
 
Participation FCI Issuing Commitments
 
Applicable Percentages for Participation FCI Issuing Commitments
Deutsche Bank AG Deutschlandgeschäft Branch
 
$
100,000,000.00


 
46.061722708
%
Bank of America, N.A.
 
$
50,000,000.00


 
23.030861354
%
Commerzbank AG, Frankfurt Branch
 
$
37,100,000.00


 
17.088899125
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
30,000,000.00


 
13.818516813
%
Total
 
$
217,100,000.00


 
100.000000000
%







Lender
 
Bilateral FCI Issuing Commitments
 
Applicable Percentages for Bilateral FCI Issuing Commitments
Commerzbank AG, Frankfurt Branch
 
$
27,400,000.00


 
49.818181818
%
Deutsche Bank AG Deutschlandgeschäft Branch
 
$
27,180,000.00


 
49.418181818
%
The Bank of Nova Scotia
 
$
420,000.00


 
0.763636364
%
Total
 
$
55,000,000.00


 
100.000000000
%












--------------------------------------------------------------------------------






Schedule 1.1D
Existing FCIs
Bilateral FCIs
Ref.-No.
of FTF-Agent
 
Foreign Issuing Lender
 
Ref.-No.
of Foreign Issuing Lender
 
Currency
 
Amount in Currency
 
Type of Foreign Credit Instrument
 
Borrower
 
Third Party
300BGS1600153
 
Commerzbank AG
 
DAMAV70312680101
 
PLN
 
3,753,833.99


 
advance payment obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGS1600206
 
Commerzbank AG
 
DAMAV70288060101
 
EUR
 
22,253.32


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600209
 
Commerzbank AG
 
KYJAV70106640001
 
EUR
 
16,800.00


 
rental obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600210
 
Commerzbank AG
 
DAMAV70292040101
 
PLN
 
860,200.50


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGS1600217
 
Commerzbank AG
 
DAMAV70296590101
 
USD
 
33,525.70


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGS1600321
 
Commerzbank AG
 
KYJAV70109760001
 
EUR
 
31,052.81


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600221
 
Commerzbank AG
 
DAMAV70297770101
 
EUR
 
4,681.40


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600224
 
Commerzbank AG
 
KYJAV70111830001
 
EUR
 
75,076.50


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600225
 
Commerzbank AG
 
DAMAV70299100101
 
EUR
 
47,500.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600226
 
Commerzbank AG
 
DAMAV70299110101
 
EUR
 
47,500.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.






--------------------------------------------------------------------------------





300BGS1600227
 
Commerzbank AG
 
DAMAV70299160101
 
EUR
 
47,500.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600229
 
Commerzbank AG
 
KYJAV70114270001
 
EUR
 
14,057.11


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600230
 
Commerzbank AG
 
DAMAV70302100101
 
EUR
 
47,500.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600231
 
Commerzbank AG
 
DAMAV70302160101
 
EUR
 
47,500.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600232
 
Commerzbank AG
 
DAMAV70302080101
 
EUR
 
47,500.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600235
 
Commerzbank AG
 
DAMAV70302150101
 
EUR
 
47,500.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600236
 
Commerzbank AG
 
DAMAV70302500101
 
EUR
 
343,000.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600239
 
Commerzbank AG
 
DAMAV70169530101
 
EUR
 
457,332.28


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600241
 
Commerzbank AG
 
DAMAV70169520101
 
EUR
 
457,481.88


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600247
 
Commerzbank AG
 
DAMAV70307350101
 
EUR
 
18,150.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600248
 
Commerzbank AG
 
DAMAV70307270101
 
EUR
 
41,500.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600249
 
Commerzbank AG
 
DAMAV70307280101
 
EUR
 
41,500.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600250
 
Commerzbank AG
 
DAMAV70307360101
 
EUR
 
126,150.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.






--------------------------------------------------------------------------------





300BGS1600254
 
Commerzbank AG
 
DAMAV70307960101
 
EUR
 
47,500.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600256
 
Commerzbank AG
 
DAMAV70308020101
 
EUR
 
47,500.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600258
 
Commerzbank AG
 
DAMAV70309270101
 
EUR
 
62,500.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600208
 
Commerzbank AG
 
DAMAV70288570101
 
EUR
 
1,251,331.13


 
tax obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600214
 
Commerzbank AG
 
DAMAV70206170101
 
EUR
 
1,300,000.00


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies Belgium S.A.
300BGS1600215
 
Commerzbank AG
 
 
 
USD
 
2,242,817.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600222
 
Commerzbank AG
 
DAMAV70297840101
 
USD
 
1,454,162.00


 
advance payment obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600223
 
Commerzbank AG
 
DAMAV70297820101
 
USD
 
2,181,243.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600237
 
Commerzbank AG
 
BD07W0800639
 
EUR
 
4,672,652.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600240
 
Commerzbank AG
 
DAMAV70256130101
 
EUR
 
569,253.98


 
tax obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600242
 
Commerzbank AG
 
KYJAV70031100002
 
EUR
 
550,542.38


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600243
 
Commerzbank AG
 
KYJAV70033350001
 
EUR
 
520,254.55


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600257
 
Commerzbank AG
 
DAMAV70308340101
 
PLN
 
2,681,310.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.






--------------------------------------------------------------------------------





300BGS1600452
 
Commerzbank AG
 
KYJAV7010634001
 
EUR
 
681,598.44


 
advance payment obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600480
 
Commerzbank AG
 
DAMAV70317510101
 
PLN
 
325,283.89


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGS1600502
 
Commerzbank AG
 
 
 
EUR
 
44,216.30


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600522
 
Commerzbank AG
 
DAMAV70320070101
 
EUR
 
132,570.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600533
 
Commerzbank AG
 
DAMAV70320830101
 
PLN
 
114,000.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGS1600542
 
Commerzbank AG
 
DAMAV70321280101
 
PLN
 
451,990.45


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGS1600548
 
Commerzbank AG
 
DAMAV70206200101
 
ILS
 
5,890,123.80


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies Belgium S.A.
300BGS1600557
 
Commerzbank AG
 
DAMAV70322580101
 
PLN
 
653,754.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGS1600562
 
Commerzbank AG
 
DAMAV70323010101
 
PLN
 
18,900.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGS1600584
 
Commerzbank AG
 
DAMAV70322530101
 
EUR
 
149,500.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600591
 
Commerzbank AG
 
DAMAV70324940101
 
EUR
 
3,340.00


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGS1600605
 
Commerzbank AG
 
KYJAV70121750001
 
EUR
 
56,095.60


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600616
 
Commerzbank AG
 
KYJAV70122080001
 
EUR
 
77,052.50


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH






--------------------------------------------------------------------------------





300BGS1600618
 
Commerzbank AG
 
DAMAV70327140101
 
EUR
 
49,644.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600653
 
Commerzbank AG
 
DAMAV70330040101
 
EUR
 
108,462.40


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600679
 
Commerzbank AG
 
DAMAV70331390101
 
PLN
 
111,000.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGS1600688
 
Commerzbank AG
 
DAMAV70331860101
 
PLN
 
291,000.00


 
advance payment obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGS1600715
 
Commerzbank AG
 
KYJAV70124630001
 
EUR
 
29,980.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600729
 
Commerzbank AG
 
DAMAV70335120101
 
EUR
 
18,900.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600723
 
Commerzbank AG
 
DAMAV70335090101
 
EUR
 
77,135.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600725
 
Commerzbank AG
 
DAMAV70335110101
 
EUR
 
77,135.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600724
 
Commerzbank AG
 
DAMAV70335100101
 
EUR
 
77,135.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600726
 
Commerzbank AG
 
DAMAV70335180101
 
EUR
 
77,135.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600727
 
Commerzbank AG
 
DAMAV70335190101
 
EUR
 
77,135.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600728
 
Commerzbank AG
 
DAMAV70335200101
 
EUR
 
77,135.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600731
 
Commerzbank AG
 
KYJAV70124910001
 
EUR
 
117,550.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH






--------------------------------------------------------------------------------





300BGS1600733
 
Commerzbank AG
 
DAMAV70335570101
 
CNY
 
920,000.00


 
performance obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.
300BGS1600760
 
Commerzbank AG
 
DAMAV70337270101
 
EUR
 
20,000.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1700127
 
Commerzbank AG
 
DAMAV70350870101
 
CNY
 
6,588,000.00


 
advance payment obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.
300BGS1700128
 
Commerzbank AG
 
DAMAV70350890101
 
CNY
 
2,196,000.00


 
performance obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.
300BGS1700162
 
Commerzbank AG
 
DAMAV70353340101
 
USD
 
36,000.00


 
advance payment obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.
300BGS1700167
 
Commerzbank AG
 
DAMAV70354380101
 
CNY
 
33,000.00


 
warranty obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.
300BGS1700172
 
Commerzbank AG
 
DAMAV70355540101
 
CNY
 
106,012.00


 
warranty obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.
300BGS1700177
 
Commerzbank AG
 
DAMAV70355840101
 
CNY
 
576,050.00


 
warranty obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.
300BGS1700209
 
Commerzbank AG
 
DAMAV70358080101
 
CNY
 
41,635.00


 
warranty obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.
300BGS1700232
 
Commerzbank AG
 
DAMAV70361410101
 
CNY
 
102,252.00


 
warranty obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.
300BGS1700246
 
Commerzbank AG
 
DAMAV70363380101
 
CNY
 
176,000.00


 
advance payment obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.
300BGS1700302
 
Commerzbank AG
 
DAMAV70368410101
 
CNY
 
97,000.00


 
warranty obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.
300BGS1700301
 
Commerzbank AG
 
DAMAV70368470101
 
CNY
 
400,000.00


 
tender obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.






--------------------------------------------------------------------------------





300BGS1700300
 
Commerzbank AG
 
DAMAV70368430101
 
CNY
 
400,000.00


 
tender obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.
300BGS1700346
 
Commerzbank AG
 
 
 
USD
 
24,000.00


 
warranty obligations
 
SPX Corporation
 
SPX (Guangzhou) Cooling Technologies Co. Ltd.
300BGI1301297
 
Deutsche Bank AG
 
300BGI1301297
 
USD
 
664,106.50


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1301299
 
Deutsche Bank AG
 
300BGI1301299
 
USD
 
302,690.00


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1501362
 
Deutsche Bank AG
 
300BGI1500827
 
USD
 
1,530,408.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGI1501363
 
Deutsche Bank AG
 
300BGI1401280
 
USD
 
1,300,000.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGI1501459
 
Deutsche Bank AG
 
APGLDI826064
 
QAR
 
3,051,726.23


 
not specified obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1502265
 
Deutsche Bank AG
 
300BGI1502265
 
USD
 
25,000.00


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1600033
 
Deutsche Bank AG
 
300BGI1600033
 
USD
 
13,550.00


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1600469
 
Deutsche Bank AG
 
300BGI1401110
 
EUR
 
1,455,900.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGI1600470
 
Deutsche Bank AG
 
300BGI1401111
 
EUR
 
2,778,030.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGI1600471
 
Deutsche Bank AG
 
300BGI1501364
 
EUR
 
1,197,057.89


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGI1600475
 
Deutsche Bank AG
 
300BGI1501706
 
EUR
 
877,412.14


 
tax obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.






--------------------------------------------------------------------------------





300BGI1600570
 
Deutsche Bank AG
 
300BGI1600570
 
PLN
 
127,200.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGI1600571
 
Deutsche Bank AG
 
300BGI1600571
 
PLN
 
279,445.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGI1600572
 
Deutsche Bank AG
 
300BGI1600572
 
PLN
 
291,100.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGI1600573
 
Deutsche Bank AG
 
300BGI1600573
 
PLN
 
115,200.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGI1600663
 
Deutsche Bank AG
 
300BGI1600663
 
USD
 
160,000.00


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1600693
 
Deutsche Bank AG
 
300BGI1600693
 
USD
 
136,950.00


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1600890
 
Deutsche Bank AG
 
300BGI1600890
 
EUR
 
26,510.00


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1600898
 
Deutsche Bank AG
 
300BGI1600898
 
PLN
 
130,647.10


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGI1601036
 
Deutsche Bank AG
 
300BGI1601036
 
TND
 
5,000.00


 
tender obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1601037
 
Deutsche Bank AG
 
300BGI1601037
 
TND
 
6,000.00


 
tender obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1601046
 
Deutsche Bank AG
 
300BGI1601046
 
AED
 
77,868.80


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGI1601051
 
Deutsche Bank AG
 
300BGI1601051
 
PLN
 
100,850.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGI1601050
 
Deutsche Bank AG
 
300BGI1601050
 
PLN
 
252,970.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.






--------------------------------------------------------------------------------





300BGI1601063
 
Deutsche Bank AG
 
300BGI1601063
 
AED
 
87,896.50


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGI1601064
 
Deutsche Bank AG
 
300BGI1601064
 
AED
 
159,414.70


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGI1601203
 
Deutsche Bank AG
 
300BGI1601203
 
USD
 
60,000.00


 
tender obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1601261
 
Deutsche Bank AG
 
300BGI1601261
 
USD
 
25,960.00


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1601350
 
Deutsche Bank AG
 
300BGI1601350
 
USD
 
33,500.00


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGI1601390
 
Deutsche Bank AG
 
300BGI1601390
 
USD
 
70,000.00


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGI1601407
 
Deutsche Bank AG
 
300BGI1601407
 
USD
 
45,592.40


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1700009
 
Deutsche Bank AG
 
300BGI1700009
 
USD
 
166,107.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGI1700102
 
Deutsche Bank AG
 
300BGI1700102
 
EUR
 
7,850.00


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGI1601096
 
Deutsche Bank AG
 
300BGI1601096
 
USD
 
17,550.00


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGI1700282
 
Deutsche Bank AG
 
300BGI1700282
 
USD
 
31,697.50


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGI1700352
 
Deutsche Bank AG
 
300BGI1700352
 
USD
 
355,651.00


 
advance payment obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1700420
 
Deutsche Bank AG
 
300BGI1700420
 
EUR
 
44,740.00


 
advance payment obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited






--------------------------------------------------------------------------------





300BGI1700827
 
Deutsche Bank AG
 
300BGI1700827
 
XOF
 
25,000,000.00


 
tender obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1700860
 
Deutsche Bank AG
 
300BGI1700860
 
ZAR
 
1,095,894.92


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1700862
 
Deutsche Bank AG
 
300BGI1700862
 
ZAR
 
3,992,938.54


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1700875
 
Deutsche Bank AG
 
300BGI1700875
 
EUR
 
9,500.00


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGI1700936
 
Deutsche Bank AG
 
300BGI1700936
 
USD
 
277,777.92


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1700942
 
Deutsche Bank AG
 
300BGI1700942
 
USD
 
295,000.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGI1700966
 
Deutsche Bank AG
 
300BGI1700966
 
USD
 
316,374.00


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1700967
 
Deutsche Bank AG
 
300BGI1700967
 
USD
 
474,561.00


 
advance payment obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1701006
 
Deutsche Bank AG
 
300BGI1701006
 
EUR
 
22,370.00


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGI1701051
 
Deutsche Bank AG
 
300BGI1701051
 
USD
 
833,333.76


 
advance payment obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1701097
 
Deutsche Bank AG
 
300BGI1701097
 
AED
 
875,000.00


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies Trading DMCC
300BGI1701157
 
Deutsche Bank AG
 
300BGI1701157
 
USD
 
25,308.00


 
advance payment obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGI1701184
 
Deutsche Bank AG
 
300BGI1701184
 
USD
 
223,223.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC






--------------------------------------------------------------------------------





300BGS1500654
 
The Bank of Nova Scotia
 
OSB20063GWS
 
USD
 
205,436.70


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1600111
 
The Bank of Nova Scotia
 
OSB24176GWS
 
USD
 
213,555.00


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.










--------------------------------------------------------------------------------





Participation FCIs
Ref.-No.
of FTF-Agent
 
Foreign Issuing Lender
 
Ref.-No.
of Foreign Issuing Lender
 
Currency
 
Amount in Currency
 
Type of Foreign Credit Instrument
 
Borrower
 
Third Party
300BGS1000228
 
Bank of America N.A.
 
6008GT006254/10
 
GBP
 
100,000.00


 
payment obligations
 
SPX Corporation
 
Radiodetection Ltd.
300BGS1300104
 
Bank of America N.A.
 
68090278
 
USD
 
21,758.30


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGS1300455
 
Bank of America N.A.
 
68099865
 
USD
 
149,195.30


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1300461
 
Bank of America N.A.
 
GT007253/13
 
USD
 
351,000.00


 
warranty obligations
 
SPX Corporation
 
Wuxi Balcke-Duerr Technologies Co., Ltd
300BGS1400512
 
Bank of America N.A.
 
68108247
 
USD
 
701,801.00


 
warranty obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1500225
 
Bank of America N.A.
 
68111434
 
USD
 
456,995.70


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1500286
 
Bank of America N.A.
 
68112561
 
USD
 
190,927.30


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1500312
 
Bank of America N.A.
 
68112671
 
USD
 
1,646,498.50


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1500632
 
Bank of America N.A.
 
68120705
 
USD
 
737,260.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1500679
 
Bank of America N.A.
 
68121401
 
USD
 
386,414.20


 
warranty obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1500688
 
Bank of America N.A.
 
68121654
 
USD
 
486,000.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC






--------------------------------------------------------------------------------





300BGS1600150
 
Bank of America N.A.
 
68125226
 
USD
 
18,707.89


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1600151
 
Bank of America N.A.
 
68125225
 
USD
 
18,851.81


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1600489
 
Bank of America N.A.
 
68126076
 
USD
 
3,711,146.60


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1600550
 
Bank of America N.A.
 
68127035
 
USD
 
32,025.00


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1600706
 
Bank of America N.A.
 
68129559
 
USD
 
553,253.20


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1600707
 
Bank of America N.A.
 
68129558
 
USD
 
914,683.20


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1600735
 
Bank of America N.A.
 
68129904
 
USD
 
92,101.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1600750
 
Bank of America N.A.
 
68129916
 
USD
 
178,500.00


 
advance payment obligations
 
SPX Corporation
 
TCI International, Inc.
300BGS1700009
 
Bank of America N.A.
 
68130910
 
USD
 
33,873.13


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1700051
 
Bank of America N.A.
 
68131568
 
USD
 
265,700.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1700071
 
Bank of America N.A.
 
68131954
 
USD
 
170,134.50


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1700083
 
Bank of America N.A.
 
68132210
 
USD
 
188,610.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC






--------------------------------------------------------------------------------





300BGS1700122
 
Bank of America N.A.
 
68132580
 
USD
 
127,070.00


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1700150
 
Bank of America N.A.
 
68133137
 
USD
 
188,610.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1700195
 
Bank of America N.A.
 
68134059
 
USD
 
289,125.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1700223
 
Bank of America N.A.
 
68134700
 
USD
 
510,231.29


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1700230
 
Bank of America N.A.
 
68134888
 
USD
 
301,502.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1700238
 
Bank of America N.A.
 
68134881
 
USD
 
417,920.60


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1700245
 
Bank of America N.A.
 
68135178
 
USD
 
244,270.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1700283
 
Bank of America N.A.
 
68135980
 
USD
 
243,513.30


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1700299
 
Bank of America N.A.
 
68136198
 
USD
 
308,813.85


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1700306
 
Bank of America N.A.
 
68136279
 
USD
 
13,375.00


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies, Inc.
300BGS1700319
 
Bank of America N.A.
 
68136450
 
USD
 
76,975.20


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGS1700318
 
Bank of America N.A.
 
68136462
 
USD
 
307,900.80


 
advance payment obligations
 
SPX Corporation
 
TCI International, Inc.






--------------------------------------------------------------------------------





300BGS1700320
 
Bank of America N.A.
 
68136463
 
USD
 
309,959.00


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGS1700321
 
Bank of America N.A.
 
68136464
 
USD
 
1,859,754.00


 
advance payment obligations
 
SPX Corporation
 
TCI International, Inc.
300BGS1600683
 
Bank of Tokyo Mitsubishi UFJ Ltd.
 
S509869N
 
USD
 
134,000.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGS1700033
 
Bank of Tokyo Mitsubishi UFJ Ltd.
 
S511495N
 
USD
 
66,000.00


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGS1600093
 
Commerzbank AG
 
DAMAV70237550101
 
ZAR
 
327,000,000.00


 
payment obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGS1600355
 
Commerzbank AG
 
BD07F1O00134
 
CHF
 
250,000.00


 
not specified obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600264
 
Commerzbank AG
 
BD07B0600473
 
EUR
 
50,823.00


 
rental obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600268
 
Commerzbank AG
 
KYJAV70040390001
 
EUR
 
476,000.00


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies GmbH
300BGS1600266
 
Commerzbank AG
 
BD07F0900372
 
GBP
 
400,000.00


 
customs obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGS1600290
 
Commerzbank AG
 
DAMAV70209930101
 
EUR
 
2,000,000.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600323
 
Commerzbank AG
 
KYJAV70078160001
 
EUR
 
27,637.05


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies GmbH
300BGS1600326
 
Commerzbank AG
 
KYJAV70078940001
 
EUR
 
118,372.40


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies GmbH






--------------------------------------------------------------------------------





300BGS1600328
 
Commerzbank AG
 
DAMAV70229990101
 
EUR
 
14,138.50


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies GmbH
300BGS1600329
 
Commerzbank AG
 
KYJAV70080940001
 
EUR
 
96,699.40


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies GmbH
300BGS1600332
 
Commerzbank AG
 
DAMAV70232920101
 
EUR
 
6,550.25


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600333
 
Commerzbank AG
 
DAMAV70232930101
 
EUR
 
6,550.25


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600334
 
Commerzbank AG
 
DAMAV70232950101
 
EUR
 
7,280.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600335
 
Commerzbank AG
 
DAMAV70232970101
 
EUR
 
81,164.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600336
 
Commerzbank AG
 
DAMAV70232980101
 
EUR
 
81,164.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600338
 
Commerzbank AG
 
DAMAV70236430101
 
EUR
 
28,700.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600339
 
Commerzbank AG
 
DAMAV70236380101
 
EUR
 
17,460.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600340
 
Commerzbank AG
 
DAMAV70236550101
 
EUR
 
6,550.25


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600341
 
Commerzbank AG
 
DAMAV70236560101
 
EUR
 
6,550.25


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600342
 
Commerzbank AG
 
DAMAV70236570101
 
EUR
 
81,164.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.






--------------------------------------------------------------------------------





300BGS1600343
 
Commerzbank AG
 
DAMAV70236580101
 
EUR
 
79,875.50


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600344
 
Commerzbank AG
 
KYJAV70085020001
 
EUR
 
70,150.50


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies GmbH
300BGS1600349
 
Commerzbank AG
 
DAMAV70241600101
 
EUR
 
6,550.25


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600350
 
Commerzbank AG
 
DAMAV70241630101
 
EUR
 
81,164.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600351
 
Commerzbank AG
 
DAMAV70241650101
 
EUR
 
81,164.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600352
 
Commerzbank AG
 
DAMAV70241660101
 
EUR
 
6,550.25


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600365
 
Commerzbank AG
 
DAMAV70248720101
 
EUR
 
79,875.50


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600374
 
Commerzbank AG
 
DAMAV70248730101
 
EUR
 
79,875.50


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600376
 
Commerzbank AG
 
KYJAV7009320001
 
EUR
 
12,659.58


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600379
 
Commerzbank AG
 
KYJAV70093590001
 
EUR
 
26,122.82


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600381
 
Commerzbank AG
 
DAMAV70252830101
 
EUR
 
6,550.25


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600383
 
Commerzbank AG
 
DAMAV70252840101
 
EUR
 
6,550.25


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.






--------------------------------------------------------------------------------





300BGS1600385
 
Commerzbank AG
 
DAMAV70252870101
 
EUR
 
24,859.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600387
 
Commerzbank AG
 
DAMAV70252860101
 
EUR
 
79,875.50


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600400
 
Commerzbank AG
 
DAMAV70252850101
 
EUR
 
79,875.50


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600402
 
Commerzbank AG
 
DAMAV70252880101
 
EUR
 
24,859.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600404
 
Commerzbank AG
 
DAMAV70252890101
 
EUR
 
24,859.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600415
 
Commerzbank AG
 
DAMAV70259670101
 
EUR
 
149,657.60


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600418
 
Commerzbank AG
 
DAMAV70259630101
 
EUR
 
127,744.15


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600422
 
Commerzbank AG
 
DAMAV70259640101
 
EUR
 
127,744.15


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600444
 
Commerzbank AG
 
KYJAV70097480001
 
EUR
 
1,957.25


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies GmbH
300BGS1600430
 
Commerzbank AG
 
DAMAV70267800101
 
EUR
 
26,490.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600429
 
Commerzbank AG
 
DAMAV70267840101
 
EUR
 
18,856.35


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600425
 
Commerzbank AG
 
DAMAV70267740101
 
EUR
 
28,990.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.






--------------------------------------------------------------------------------





300BGS1600423
 
Commerzbank AG
 
DAMAV70267630101
 
EUR
 
28,990.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600421
 
Commerzbank AG
 
DAMAV70267640101
 
EUR
 
28,990.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600420
 
Commerzbank AG
 
DAMAV70267670101
 
EUR
 
43,573.10


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600414
 
Commerzbank AG
 
DAMAV70268360101
 
EUR
 
26,490.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600407
 
Commerzbank AG
 
DAMAV70270600101
 
EUR
 
16,548.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600405
 
Commerzbank AG
 
 
 
EUR
 
33,624.90


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600403
 
Commerzbank AG
 
DAMAV70270660101
 
EUR
 
26,490.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600397
 
Commerzbank AG
 
DAMAV70270680101
 
EUR
 
16,548.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600389
 
Commerzbank AG
 
DAMAV70279550101
 
EUR
 
5,563.33


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600388
 
Commerzbank AG
 
DAMAV70279510101
 
EUR
 
5,563.33


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600386
 
Commerzbank AG
 
DAMAV70279610101
 
EUR
 
9,520.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600384
 
Commerzbank AG
 
DAMAV70279600101
 
EUR
 
28,990.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.






--------------------------------------------------------------------------------





300BGS1600382
 
Commerzbank AG
 
DAMAV70279580101
 
EUR
 
28,990.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600380
 
Commerzbank AG
 
DAMAV70279520101
 
EUR
 
28,990.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600378
 
Commerzbank AG
 
DAMAV70279530101
 
EUR
 
28,990.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600375
 
Commerzbank AG
 
DAMAV70279540101
 
EUR
 
28,990.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600373
 
Commerzbank AG
 
DAMAV70279740101
 
EUR
 
45,363.80


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600370
 
Commerzbank AG
 
DAMVA70282070101
 
PLN
 
109,135.44


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGS1600368
 
Commerzbank AG
 
DAMAV70285090101
 
EUR
 
14,772.00


 
rental obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600431
 
Commerzbank AG
 
KYJAV70098860001
 
EUR
 
119,000.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600427
 
Commerzbank AG
 
DAMAV70267910101
 
EUR
 
127,744.15


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600419
 
Commerzbank AG
 
DAMAV70267660101
 
EUR
 
190,008.70


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600417
 
Commerzbank AG
 
DAMAV70267760101
 
EUR
 
190,008.70


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600416
 
Commerzbank AG
 
DAMAV70267770101
 
EUR
 
190,008.70


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.






--------------------------------------------------------------------------------





300BGS1600410
 
Commerzbank AG
 
KYJAV70100000001
 
EUR
 
81,515.00


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies GmbH
300BGS1600401
 
Commerzbank AG
 
DAMAV702727801
 
EUR
 
190,008.70


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600399
 
Commerzbank AG
 
DAMAV702727401
 
EUR
 
190,008.70


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600398
 
Commerzbank AG
 
DAMAV70272800101
 
EUR
 
190,008.70


 
warranty obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGS1600396
 
Commerzbank AG
 
KYJAV70101680001
 
EUR
 
142,800.00


 
advance payment obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600393
 
Commerzbank AG
 
DAMAV70277280101
 
EUR
 
123,622.80


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies GmbH
300BGS1600372
 
Commerzbank AG
 
DAMAV70281060101
 
EUR
 
54,530.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600366
 
Commerzbank AG
 
DAMAV70283960101
 
EUR
 
132,570.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600360
 
Commerzbank AG
 
KYJAV70105590001
 
EUR
 
64,900.00


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGS1600795
 
Commerzbank AG
 
DAMAV70341660101
 
EUR
 
3,457,435.37


 
warranty obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGI1400865
 
Deutsche Bank AG
 
300BGI1400865
 
USD
 
520,510.01


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGI1401954
 
Deutsche Bank AG
 
300BGI1401954
 
USD
 
520,510.00


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC






--------------------------------------------------------------------------------





300BGI1500442
 
Deutsche Bank AG
 
300BGI1500442
 
USD
 
704,928.40


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1500718
 
Deutsche Bank AG
 
300BGI1500718
 
EUR
 
53,020.00


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1500814
 
Deutsche Bank AG
 
300BGI1500814
 
EUR
 
1,389.00


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1600276
 
Deutsche Bank AG
 
300BGI1400933
 
ZAR
 
2,027,164.15


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600275
 
Deutsche Bank AG
 
300BGI1400932
 
ZAR
 
2,104,271.10


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600274
 
Deutsche Bank AG
 
300BGI1400931
 
ZAR
 
2,027,164.15


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600273
 
Deutsche Bank AG
 
300BGI1400930
 
ZAR
 
2,027,164.15


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600270
 
Deutsche Bank AG
 
300BGI1400927
 
ZAR
 
7,226,782.00


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600262
 
Deutsche Bank AG
 
300BGI1400917
 
ZAR
 
28,853,755.00


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600261
 
Deutsche Bank AG
 
300BGI1400916
 
ZAR
 
27,231,317.00


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600272
 
Deutsche Bank AG
 
300BGI1400929
 
ZAR
 
2,027,164.15


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600271
 
Deutsche Bank AG
 
30=BGI1400928
 
ZAR
 
7,238,505.00


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd






--------------------------------------------------------------------------------





300BGI1600263
 
Deutsche Bank AG
 
300BGI1400919
 
ZAR
 
12,376,026.50


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600264
 
Deutsche Bank AG
 
300BGI1400920
 
ZAR
 
30,262,508.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600259
 
Deutsche Bank AG
 
300BGI1400915
 
ZAR
 
24,752,054.20


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600269
 
Deutsche Bank AG
 
300BGI1400926
 
ZAR
 
7,238,505.00


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600266
 
Deutsche Bank AG
 
300BGI1400923
 
ZAR
 
6,930,307.00


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600267
 
Deutsche Bank AG
 
300BGI1400924
 
ZAR
 
6,930,307.00


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600268
 
Deutsche Bank AG
 
300BGI1400925
 
ZAR
 
7,683,053.00


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600252
 
Deutsche Bank AG
 
300BGI1400907
 
ZAR
 
28,853,755.00


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600253
 
Deutsche Bank AG
 
300BGI1400908
 
ZAR
 
27,552,276.30


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600254
 
Deutsche Bank AG
 
300BGI1400909
 
ZAR
 
27,231,339.00


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600255
 
Deutsche Bank AG
 
300BGI1400910
 
ZAR
 
28,335,673.00


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600256
 
Deutsche Bank AG
 
300BGI1400911
 
ZAR
 
24,752,054.20


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd






--------------------------------------------------------------------------------





300BGI1600257
 
Deutsche Bank AG
 
300BGI1400913
 
ZAR
 
24,752,054.20


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600258
 
Deutsche Bank AG
 
300BGI1400914
 
ZAR
 
12,376,026.50


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600265
 
Deutsche Bank AG
 
300BGI1400921
 
ZAR
 
30,137,121.00


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600251
 
Deutsche Bank AG
 
300BGI1400906
 
ZAR
 
24,752,054.20


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600250
 
Deutsche Bank AG
 
300BGI1400904
 
ZAR
 
12,376,026.50


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600249
 
Deutsche Bank AG
 
300BGI1400903
 
ZAR
 
12,376,026.50


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600248
 
Deutsche Bank AG
 
300BGI1400902
 
ZAR
 
11,524,229.50


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600247
 
Deutsche Bank AG
 
300BGI1400900
 
ZAR
 
11,524,229.50


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600246
 
Deutsche Bank AG
 
300BGI1400899
 
ZAR
 
12,910,985.50


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600245
 
Deutsche Bank AG
 
300BGI1400898
 
ZAR
 
25,050,637.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600244
 
Deutsche Bank AG
 
300BGI1400896
 
ZAR
 
25,050,637.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600243
 
Deutsche Bank AG
 
300BGI1400894
 
ZAR
 
12,033,953.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd






--------------------------------------------------------------------------------





300BGI1600242
 
Deutsche Bank AG
 
300BGI1400893
 
ZAR
 
24,752,054.20


 
advance payment obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600241
 
Deutsche Bank AG
 
300BGI1400892
 
ZAR
 
29,217,614.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600240
 
Deutsche Bank AG
 
300BGI1400891
 
ZAR
 
13,776,137.50


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600239
 
Deutsche Bank AG
 
300BGI1400887
 
ZAR
 
2,027,164.15


 
advance payment obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600238
 
Deutsche Bank AG
 
300BGI1400886
 
ZAR
 
12,376,026.50


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600218
 
Deutsche Bank AG
 
300BGI0802243
 
USD
 
147,837.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600222
 
Deutsche Bank AG
 
300BGI0802247
 
EUR
 
245,065.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600221
 
Deutsche Bank AG
 
300BGI0802246
 
ZAR
 
47,395,176.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600219
 
Deutsche Bank AG
 
300BGI0802244
 
EUR
 
329,640.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600217
 
Deutsche Bank AG
 
300BGI0802241
 
EUR
 
245,065.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600216
 
Deutsche Bank AG
 
300BGI0802240
 
ZAR
 
46,822,761.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600229
 
Deutsche Bank AG
 
300BGI0802254
 
USD
 
147,837.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd






--------------------------------------------------------------------------------





300BGI1600227
 
Deutsche Bank AG
 
300BGI0802252
 
USD
 
147,837.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600211
 
Deutsche Bank AG
 
300BGI0802236
 
EUR
 
245,065.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600226
 
Deutsche Bank AG
 
300BGI0802251
 
EUR
 
245,065.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600225
 
Deutsche Bank AG
 
300BGI0802250
 
EUR
 
245,065.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600215
 
Deutsche Bank AG
 
300BGI0802239
 
ZAR
 
53,453,274.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600214
 
Deutsche Bank AG
 
300BGI0802238
 
ZAR
 
47,314,839.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600230
 
Deutsche Bank AG
 
300BGI0802255
 
ZAR
 
25,501,805.00


 
advance payment obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600213
 
Deutsche Bank AG
 
300BGI0802237
 
ZAR
 
47,435,456.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600210
 
Deutsche Bank AG
 
300BGI0801142
 
ZAR
 
5,711,847.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600209
 
Deutsche Bank AG
 
300BGI0801141
 
ZAR
 
5,711,847.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600220
 
Deutsche Bank AG
 
300BGI0802245
 
USD
 
147,837.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600233
 
Deutsche Bank AG
 
300BGI0802258
 
USD
 
147,837.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd






--------------------------------------------------------------------------------





300BGI1600224
 
Deutsche Bank AG
 
300BGI0802249
 
USD
 
147,837.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600208
 
Deutsche Bank AG
 
300BGI0801140
 
ZAR
 
5,711,847.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600223
 
Deutsche Bank AG
 
300BGI0802248
 
ZAR
 
48,450,828.00


 
performance obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd
300BGI1600496
 
Deutsche Bank AG
 
300BGI1002112
 
AED
 
136,160.00


 
performance obligations
 
SPX Corporation
 
SPX Cooling Technologies GmbH
300BGI1600508
 
Deutsche Bank AG
 
300BGI1300569
 
EUR
 
3,629.50


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies GmbH
300BGI1600545
 
Deutsche Bank AG
 
300BGI1500516
 
PLN
 
127,200.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGI1600551
 
Deutsche Bank AG
 
300BGI1500880
 
USD
 
10,900.00


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies UK Limited
300BGI1600486
 
Deutsche Bank AG
 
300BGI0601003
 
EUR
 
75,750.00


 
customs obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGI1600487
 
Deutsche Bank AG
 
300BGI0700579
 
EUR
 
100,000.00


 
payment obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGI1600491
 
Deutsche Bank AG
 
300BGI0800970
 
EUR
 
70,000.00


 
payment obligations
 
SPX Corporation
 
SPX Cooling Technologies GmbH
300BGI1600514
 
Deutsche Bank AG
 
300BGI1301516
 
EUR
 
540,000.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr GmbH
300BGI1600516
 
Deutsche Bank AG
 
300BGI1400151
 
EUR
 
698,327.27


 
tax obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.






--------------------------------------------------------------------------------





300BGI1600517
 
Deutsche Bank AG
 
300BGI1400760
 
EUR
 
541,168.73


 
tax obligations
 
SPX Corporation
 
Balcke-Duerr Italiana, S.r.l.
300BGI1600544
 
Deutsche Bank AG
 
300BGI1500515
 
PLN
 
279,445.00


 
performance obligations
 
SPX Corporation
 
Balcke-Dürr Polska Sp. Z o.o.
300BGI1600512
 
Deutsche Bank AG
 
300BGI1301043
 
EUR
 
99,796.34


 
warranty obligations
 
SPX Corporation
 
SPX Cooling Technologies GmbH
300BGI1700077
 
Deutsche Bank AG
 
300BGI1700077
 
USD
 
11,796.75


 
performance obligations
 
SPX Corporation
 
TCI International, Inc.
300BGI1700308
 
Deutsche Bank AG
 
300BGI1700308
 
USD
 
76,317.30


 
performance obligations
 
SPX Corporation
 
SPX Heat Transfer LLC
300BGI1700336
 
Deutsche Bank AG
 
300BGI1700336
 
ZAR
 
1,897,761.42


 
warranty obligations
 
SPX Corporation
 
DBT Technologies (Pty) Ltd












--------------------------------------------------------------------------------






Schedule 1.1E
Existing Letters of Credit
Issuing Lender
 
Letter of Credit No.
 
Amount
 
Beneficiary
 
Expiry Date
 
Type of Letter of Credit
JPMorgan Chase Bank, N.A.
 
P-219360 JPM
 
$
47,290.07


 
G.S. 505 PARK LLC
 
November 15, 2018
 
Financial Letter of Credit
JPMorgan Chase Bank, N.A.
 
P-219646 JPM
 
$
5,500,000.00


 
The Travelers Indemnity Company
 
November 26, 2018
 
Financial Letter of Credit
JPMorgan Chase Bank, N.A.
 
P-221572 JPM
 
$
17,695,938.00


 
Pacific Employers Insurance Company
 
January 10, 2019
 
Financial Letter of Credit
JPMorgan Chase Bank, N.A.
 
P-225033 JPM
 
$
200,000.00


 
Hartford Fire Insurance Company
 
April 30, 2018
 
Financial Letter of Credit
JPMorgan Chase Bank, N.A.
 
P-228487 JPM
 
$
775,821.00


 
The Continental Insurance Company
 
August 1, 2018
 
Financial Letter of Credit
JPMorgan Chase Bank, N.A.
 
P-231123 JPM
 
$
101,107.00


 
National Union Fire Insurance
 
May 11, 2018
 
Financial Letter of Credit
JPMorgan Chase Bank, N.A.
 
P-232221 JPM
 
$
25,000.00


 
Amerisure Mutual Insurance Company
 
December 1, 2018
 
Financial Letter of Credit
JPMorgan Chase Bank, N.A.
 
P-232634 JPM
 
$
100,000.00


 
Hartford Fire Insurance Company
 
May 11, 2018
 
Financial Letter of Credit
JPMorgan Chase Bank, N.A.
 
P-391004 JPM
 
$
345,000.00


 
Ohio Bureau of Workers Compensation
 
December 31, 2018
 
Financial Letter of Credit
JPMorgan Chase Bank, N.A.
 
P-391427 JPM
 
$
400,000.00


 
The Travelers Indemnity Company
 
January 14, 2019
 
Financial Letter of Credit
JPMorgan Chase Bank, N.A.
 
P-392889 JPM
 
$
900,000.00


 
United States Fidelity and Guaranty
 
January 1, 2019
 
Financial Letter of Credit
JPMorgan Chase Bank, N.A.
 
TPTS-340430 JPM
 
$
227,404.67


 
Minnesota Pollution Control Agency
 
December 31, 2018
 
Financial Letter of Credit
JPMorgan Chase Bank, N.A.
 
P-231593 JPM
 
$
80,000.00


 
Brown County Landfill
 
December 13, 2018
 
Non- Financial Letter of Credit
Bank of America, N.A.
 
T00000068035208
 
$
1,400,000.00


 
US Environmental Protection
 
March 21, 2018
 
Financial Letter of Credit
Bank of America, N.A.
 
T00000068116868
 
$
26,444.00


 
NJ Dept. of Environmental Protection
 
March 15, 2018
 
Financial Letter of Credit
Bank of America, N.A.
 
T00000068116869
 
$
7,730,000.00


 
Department of Toxic Subst.
 
March 31, 2018
 
Financial Letter of Credit
Bank of America, N.A.
 
T00000068116870
 
$
109,512.00


 
US Environmental Protection
 
April 21, 2018
 
Financial Letter of Credit
Bank of America, N.A.
 
T00000068116871
 
$
109,512.00


 
L&RR Site Group
 
April 21, 2018
 
Financial Letter of Credit
Bank of America, N.A.
 
T00000068116873
 
$
129,175.00


 
Connecticut Dept.
 
January 20, 2018
 
Financial Letter of Credit












--------------------------------------------------------------------------------






Schedule 1.1F
Issuing Lender Sublimits
Lender
 
Non-Financial Letters of Credit
 
Applicable Percentages for Non-Financial Letters of Credit
Bank of America, N.A.
 
$
40,000,000.00


 
40.000000000
%
Deutsche Bank AG Deutschlandgeschäft Branch
 
$
40,000,000.00


 
40.000000000
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
20,000,000.00


 
20.000000000
%












--------------------------------------------------------------------------------






Schedule 2.23
Foreign Subsidiary Borrowers
None.









--------------------------------------------------------------------------------






Annex 3
Annex 3 to
Guarantee and Collateral Agreement
SECURED PARTY DESIGNATION NOTICE
TO:        Bank of America, N.A., as Administrative Agent
RE:
Guarantee and Collateral Agreement, dated as of September 24, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), among SPX Corporation (the “Parent Borrower”) and
certain Subsidiaries of the Parent Borrower from time to time parties thereto in
favor of Bank of America, N.A., as Administrative Agent (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Administrative Agent”)

DATE:        __________ ___, _____
    
The Parent Borrower hereby notifies the Administrative Agent that a Specified
Obligations Party has entered into that certain [Describe Specified Loan
Document] (the “New Specified Loan Document”). Reference is hereby made to that
certain Credit Agreement, dated as of September 1, 2015 (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement), among the Parent Borrower, the
foreign subsidiary borrowers party thereto, the lenders from time to time party
thereto, Bank of America, N.A., as administrative agent, and Deutsche Bank AG
Deutschlandgeschäft Branch, as foreign trade facility agent.
The Indebtedness incurred under the New Specified Loan Document is expressly
permitted pursuant to Section 6.2(j) of the Credit Agreement, Section 6.2(k) of
the Credit Agreement or Section 6.2(r) of the Credit Agreement, as applicable.
The Parent Borrower hereby provides notice to the Administrative Agent that (a)
the New Specified Loan Document is designated as a “Specified Loan Document” for
purposes of the Guarantee and Collateral Agreement, and (b) each lender party to
the New Specified Loan Document (each, a “Lender”) is a Secured Party under the
Guarantee and Collateral Agreement.
By acknowledgement of this Secured Party Designation Notice, each of the
undersigned Lenders hereby (a) appoints the Administrative Agent as its agent
under the applicable Loan Documents, and (b) agrees to be bound by the
provisions of Sections 8.3, 9.3 and 9.9 to the Credit Agreement as if it were a
lender thereunder and such Indebtedness under the New Specified Loan Document
had been incurred thereunder.
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
A duly authorized officer of each of the undersigned has executed this Secured
Party Designation Notice as of the day and year set forth above.







--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






SPX CORPORATION,
as Parent Borrower
By:                        
Name:                        
Title:                        
Acknowledged by:
[____________________],
as a Lender under the New Specified Loan Document
By:                        
Name:                        
Title:                        
BANK OF AMERICA, N.A.,
as Administrative Agent under the Credit Agreement
By:                        
Name:                        
Title:                        



